 In the Matter of NATIONAL CONTAINER CORPORATIONandUNITEDWHOLESALE&WAREHOUSE EMPLOYEES OF NEW YORK,LOCAL 65,C. I.O. 'andINTERNATIONAL BROTHERHOOD OF PULP,SULPHITE &PAPER MILL WORKERS, U. S. CORRUGATED WORKERS UNION, LOCAL'444, AFFILIATEDWITH THEA. F. of L., PARTY TOTHE CONTRACTCase No. 2-C-3406.-Decided July 22, 1944Messrs. James C. ParadiseandWilliam R. Little,for the Board.Messrs. Saul and Marshall M. Bernstein,,andMr. Christopher W.'Hoey,of New York City, andMr. Milton M. Eisenberg,of Brooklyn,N. Y., for the respondent.Messrs. Joseph PadwayandRobert A. Wilson,for the A. F. L.,Messrs.William?. Karlin,andLeo Greeinfaeld,of New York City, forLocal 444..Mr. Eugene Cotton,ofWashington, D. C., for the C.-I. O.Messrs. David LivingstonandRobert Burke,of New York'City,for Local 65.Messrs. Louis Lib binandLeon Novak,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE,CASEUpon charges and amended charges duly filed on' January9, 19471,and on various dates thereafter, by United Wholesale & WarehouseEmployees of New-York, Local 65, C. I. 0., herein called Local 65,the National Labor Relations Board, herein called the Board, by itsRegional Director for the Second Region (New York City), issuedits complaint dated October 26, 1942, against National ContainerCorporation, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce within the meaning, of Section 8 , (1), (3), and (5) .andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.Copies' of the complaint and notice ofhearing thereon were duly served upon the respondent, Local 65,57 N. L.R. B., No. 102.565 566-DECISIONS OF NATIONAL LABOR RELATIONS BOARDCorrugated & Fibre Workers Union, Local 411, International Brother-hood of Pulp, Sulphite' & Paper Mill Workers, A. F. of L., hereincalled Local 411, and International Brotherhood of Pulp, Sulphite &Paper Mill Workers, 'U. S. Corrugated -Workers Union, Local 444,,affiliated with the A. F. Nof. L., party to the contract, herein called'Local 444.With respect, to the unfair labor practices, the complaint, asamended, alleged in substance : (1) that on or about January 24, 1941,and at all times thereafter, a majority of the employees in an appro-priate unit had designated Local 65 as their bargaining representative,and that on or about that date and at all times thereafter, respondentrefused and continues to refuse to bargain collectively with Local 65as the representative of said employees; (2) that the respondent dis-criminated in the hire, tenure, and conditions of employment of anumber of its employees by discharging Ira Sugarman on or aboutJanuary 8, 1941, and Melvin Schwartz on or'about January 31, 1941;by discharging, locking out, and refusing to employ 5 named em-ployees on or about March 13, 1941, 47 named employees on or aboutMarch 14, 1941, and 21 named employees on or about March 20, 1941;by discharging and refusing to reinstate 3 named employees on orabout March 14, 1941; and by demoting Harry Davis to an inferiorposition on or about March 10, 1941; (3) that on or about February 1and March 13 and 20,-1941, the employees at the respondent's Longisland City plant ceased work concertedly and went on strike, and thatthe said strikes were caused and prolonged by the unfair labor prac-tices of the respondent; (4) that thereafter the respondent refused toreinstate 5 named employees to their former or substantially equivalentpositions upon application, for the reason that they had assisted orbecome members of Local 65, had participated in the strikes above setforth, and had refused to work during said strikes or had refused tojoin or assist Local 411; (5) that the respondent from on or aboutJanuary 1, 1941, vilified, disparaged, expressed disapproval of -andridiculed 'Local 65, its members, 'officers, purposes, and activities;'interrogated its employees concerning union affiliation and activities;urged, persuaded, threatened, and warned its employees to refrainfrom assisting, becoming members of, or remaining members of Local65; and that by the above and various other enumerated acts engagedin a -planned and continuous course of conduct designed to interferewith the rights of the employees to -self-organization and collectivebargaining; and (6) that on or about September 24, 1941, the respond-ent entered into a collective bargaining agreement with Local 444relating to terms and conditions of employment and requiring mem-bership in Local 444 as a condition of employment; that Local 444 wassponsored,maintained, assisted, or supported by the unfair labor NATIONAL CONTAINER CORPORATION a ,567practices of the respondent and was not then the representative of anuncoerced majority of the employees in the collective bargaining unit,covered by such agreement,by reason whereof the agreement or anyrenewal thereof is invalid.Under date of November 21, 1942, the respondent filed an answer,admitting certain allegations as to its'business and denying that it hadengaged in the unfair labor practices alleged.Further answering, therespondent averred affirmatively that its contract with Local 444 wasa valid and existing obligation; that prior to April 4, 1941, all con-troversies or disputes existingon that datebetween the respondentand Local 65 were settled;and that by reason of the said settlementthe instant proceeding is barred.Under date of November 19, 1942,Local 444 filed an answer denying the commission of unfair labor prac-tices by the respondent and averring affirmatively that prior to Sep-tember 24, 1941,the employees in the appropriate unit in the respond-ent's plant renounced and terminated'any right,power, or,authorityof Local 65 to act as, their exclusive representative for the purposes ofcollective bargaining and designated Local, 444 as such representative;and that on or about September 24, 1941,Local 444 and the respondententered into a valid,'subsisting,and lawful collective agreement whichis in full force and effect.Pursuant to notice, a hearing was held at New York City, fromJanuary 14 to April 15, 1943, before Gustaf B. Erickson, the TrialExaminer duly designated by the Chief Trial Examiner.The Board,the respondent, and Local 444 were represented by counsel and Local65 by a representative.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues.At the beginning of the hearing,counsel for the Board. moved to amend paragraph 4 of the complaintso asto allege that Corrugated & Fibre Workers Union, Local .411,International Brotherhood of Pulp, Sulphite & Paper Mill Workers,A. F. of L., is a labor organization within the meaning of Section 2(5) of the Act; to include in paragraph 20 of the complaint the namesof Joseph M. Valentine and Stephen Arvay; and to correct the spell-ing of names of employees listed in the complaint.The Trial Exam-iner granted the, motion without objection by any of the parties.During the course of the hearing and at the, close of the Board's case,counsel for the respondent and counsel for Local 444 made variousmotions to dismiss certain allegations in the complaint,to strikecertain testimony and exhibits,and to dismiss the entire complaint.The Trial Examiner denied these motions.At the close of the hearingthese motions were renewed. - The Trial Examiner deferred rulingupon the renewed motions and thereafter denied them in his Inter-'Local 411 did not appear. 568, 'DECISIONSOF NATIONAL LABOR RELATIONS BOARD'mediateReport.At the close of the hearing, counsel for the Boardmoved to conform the pleadings to the proofas to informalmatters.The motion was granted by the Trial Examiner.During the courseof the hearing, the respondent and Local ' 444 moved to consolidatethisproceedingwith another proceeding,2 which had 'been institutedby the respondent on December 4, 1942, by the filing with the Board's,Regional Office at New York, of a Petition for Investigation and Cer-tification of Representatives pursuant to, Section 9 (c) of the ActsThe Trial Examiner reserved for the Board's determination a'rulingupon the said motion. ' The motion is hereby denied.During thecourse ofthe hearing, the Trial Examiner made rulingson other motions and on objections to the admission of evidence.TheBoard has reviewed all of the rulings of the Trial Examiner and findsthatno prejudicial,errorwas committed.The rulings are herebyaffirmed.After the hearing, the respondent, Local{ 444; andcounselfor theBoard filed briefswith theTrial Examiner.On July 30, 1943, the Trial Examiner issued his Intermediate Re-port; copies of which were duly served on all the parties, in whichhe found that the respondent had engaged in and was engaging inunfair labor practices within the meaning of Section 8 (1), (3), and(5) and Section 2 (6) and (7) of the Act, and recommended that therespondent cease and desist therefrom and take certainaffirmativeaction to effectuate the policies of the Act. 'Thereafter, the respond-ent andLocal 444 filed exceptions to the Intermediate Report andbriefsin supportof theirexceptions.Pursuant to notice, a hearingfor the purpose of oral argument was held before the Board in Wash-ington, D.- C., on January 18, 1944.The Board has considered theexceptions and briefs filed by the respondent and Local 444 and findsthat the exceptions are without merit insofar as they areinconsistentwith the findings, conclusions, and order hereinafter set forth.In their exceptions and supporting briefs, the respondent and Local444 contend that the complaint should be dismissed in its entiretybecause\of the limitation imposed upon the Board's use of its funds.4The Comptroller General of the United States has' ruledin a' seriesof opinions 5 construing the 1944 limitation, that the appropriationof the Board was not available for use in connection with a complaint2 2-RE-508 The petition was thereafter dismissedby theRegional Office on February 26, 1943.4 See The Act making appropriations for the Department of,Labor,the Federal SecurityAgency,and related Independent Agencies for the fiscal years 1944 and 1945, Public Law135, 78th Cong.,1st Sess. ;Public Law 373, 78th Cong.,2nd Sess.The pertinent provision in the current AppropriationsAct states :No part of the funds appropriated in thistitleshall be used in any way in connectionwith a complaint case arising over an agreement,or a renewal thereof,between man-agement and labor which has been in-existence for three months or, longer withoutcomplaint being filed . . .See 13 L.R. R 236 and 14 L R R. 251-6. NATIONAL CONTAINER CORPORATION569case chargingassistanceto a union in,violation of Section 8 (1) of theAct and a refusal to bargain in violation of Section 8 (5) where therewas involved an agreement between management and labor whichhad been in existence for 3 months or longer without charges beingfiled with the Board.In' our view of the above interpretations of the 1944 AppropriationsAct,.which are also applicable to the cur"rent limitation as here-involved,the contention of the respondent and Local 444 to the effect that thecomplaint herein be dismissed in its,entirety is without merit.The,complaint alleges violations by the respondent of Section 8 (1), (3)and (5) of the Act. Those'allegations which charge the respondentwith renderingassistanceto Local 444 within the meaning of Section8 (1) of the Act and with refusing to. bargain with Local 65 withinthe meaning of Section 8 (5), clearly appear to involve and affectan existing agreement' between the respondent and Local' 444, whichwas entered into 3 months or more prior to the filing of charges withthe Board.Under the circumstances herein, and without passingon their merits, we shall dismiss those allegations of the complaint.We reach a different conclusion, however, with respect to the re-maining_ allegations of the complaint.The.findings hereinafter madethat the respondent violated Section 8 (1) of the Act are based uponthe activities of officials and supervisory employees of the respondentin disparaging and expressing hostility toward and disapproval ofLocal 65 and in rendering assistance to Local 411, an organization withwhich the respondent had no contractual relations.This is the typeof activity upon which we customarily predicate an independent find-ing of violation of Section 8 (1).Similarly, the respondent's viola-tions of Section 8 (3), found below, consist of the discharge; demotion,lock-out and failure of reinstatement of various employees becauseof their union membership and activities.This is the usual type of 'discrimination upon which we base findings of violation of Section8 (3).We find that the respondent's violations of Section 8 (1) and(3), as outlined above, are not dependent upon or"affected by, and aredistinct and severable from the alleged unfair labor practices underSection-8 (1), dealing with assistance to Local 444, and Section 8 (5)of the Act, and are in nowise related to, the contract between the re-spondent and. Local 444.Plainly, therefore, insofar, as the case,embraces unfair labor practices within the meaning of Section 8 (1)and (3)'of,the Act, which do not involve an agreement as aforesaid,it is not "a complaint case arising over an agreement between manage-ment and labor," and we consequently see no reason why we should notproceed with these portions of the complaint."SeeMatter of Greenville Steel Car Company,54 N. L. R. B. 608. 570DECISIONS. OF NATIONAL LABOR RELATIONS BOARD,Upon the entire,record in,the case, the Board. makes, the following':FINDINGS OF FACTF; I" T. THE BUSINESS OF TIIE RESPONDENTNational Container Corporation, incorporated in.Delaware in 1928,has its main office,and the plant involved in this proceeding at 30-01.Review ,Avenue, Long Island City, New, York. It is engaged , therein the manufacture of craft pulp, and' paper and corrugated boxes.,It is affiliated with , the Anchor. ,Container Corporation and the Air.Depot Realty Corporation, both of New, York ;City, with Corru satedCraft Containers, Inc., of California, and National Turpentine & PulpWood Products Corporation of Florida.The' principal materialspurchased by the corporation are wood,,paper, tape, and starch:Dur-ing each of the years 1941 and 1942 such materials, valued in excessof $100,000, were purchased; by the Long, Island City plant, about 90-percent of which was shipped to said plant from points outside theState of New York.During each of said years the respondent shippedfrom the Long Island City plant finished products,, valued in excessof $100,000, of which about 75 percent was shipped to points outside'the State of New York.The respondent admits that it' is engaged in commerce within themeaning of the Act.H. THE ORGANIZATIONS INVOLVEDUnited; Wholesale & Warehouse Employees of New York, Local 65,C. I. 0., and International Brotherhood of Pulp, Sulphite & PaperMill Workers, U. S. Corrugated and Fibre Workers Union, Local 444,affiliated with the A. F. L., and Corrugated and Fibre Workers Union,Local 411, International Brotherhood of Pulp, Sulphite & Paper MillWorkers, A. F. of L., are labor organizations admitting to member-ship, employees of the respondent, at its Long Island City plant.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion1.The respondent's opposition to Local 65 and,assistance , in theformation of Local, 411In the summer of 1940, Local 65 started its organizing activitiesamong the respondent's employees. Its first recruit was employee IraSugarman, who joined on July 10, 1940, and immediately became anactive campaigner.Through his efforts Harry Davis joined onAugust 26, Sam Kinstler on September-25, and a handful of others,including Barney Landsberg, by the end of 1940. Solicitation of NATIONAL CONTAINER CORPORATION571members proceeded quietly,and secretively throughout this period andduring the first,week,or two of 1941.' ' 1Sugarman testified that early in January 19417 Joseph Gruneisel,the resppndent's superintendent, had a conversation with employeeFrank Yandoli' in the factory office of the plant in,the presence and,hearing of Sugarman, wherein Gruneisel told Yandoli that he believed,that if "the union came into the shop it would affect the speed of theworkers and the lay-off in the shop ... that he would not tolerate anyunion activities on Frank's part in the shop and that any activityof that nature would be good cause for dismissal."He further testi-fied that at about the same time Gruneisel told employees Isaac Car-dona, Joe Umberto, and Barney Landsberg that there was a lot ofdiscussion about the "Union" going on among the employees, that hedid not want them to take part in it; and that continued union activityby them would-result in their discharge.8On the'morning of January 6, Local 65 distributed to the employeesleaflets disclosing these conversations.That same morning Gruneiselsummoned Landsberg to the factory office where he told him, accord-ing to Sugarman who worked in the office, that he knew that Landsberg,had attended a meeting of Local- 65; that he (Gruneisel) had beenkept informed of, everything that had taken place at the meeting; thathe knew Landsberg was responsible for the distribution of the leaflets;and that "if the LTnion got into the shop the workers would be laidoff and there would be a speed up." 9Daniel Calabrese, then business agent of Local 411, testified- thatabout the middle of January, he' and Tonelli, an international repre-sentative of Local 411, were called to the offices of the respondent byGinsberg, its vice president.There, in the presence of Goldberg, therespondent's general manager, Ginsberg told them "that Local 65 hada drive on at National Container; that he wanted the good old A. F. L.to have the shop but things were not so hot at that time, but as soonas things got a little tougher he would get'in touch with us [Tonelliand Calabrese] and he was confident he could deliver' the shop."According to Calabrese, Ginsberg again called Tonelli and Cala-brese to his office on January 24 and'told them that Local 65 seemedto be a little stronger than he had anticipated "and we [Calabrese andTonelli] should get to work right away; he wanted to know the bestway that we should go about organizing his plant." Tonelli andCalabrese thereupon suggested to Ginsberg and Goldberg that theysend three or four employees to the office of Local 411 where theyHereinafter all dates refer to 1941 unless otherwise indicated$ It is not clear from the record whether, at this time, the respondent had promulgated arule prohibitingsuch discussionsamong its employees on company time or propertyGruneisel denied having had any conversations with Cardona, Umberto, and Landsberg.He admitted, however, having threatened to discharge Yandoli if he engagedin unionactivi-ties on company time.Upon the entire record we, like the Trial Examiner,' do not credithis denials 572DECISIONS OF NATIONAL LABOR- RELATIONS BOARDwould be advised about organizing the plant.Ginsberg agreed tothis arrangementand added that-the men selected would get plenty ofadvice and help from Goldberg and Gruneisel, the respondent's super-intendent.Ginsberg also promised that'he would mail to Local 411a list ofnames- and addresses of employees who, he thought, were"favorable" to the respondent.Calabrese further testified that on January 25 employees John Sa-brian,Peter Davidyock, and Eddie Betcher 1e came to the office ofLocal 411; that he and Tonelli gave them Local 4-11 application cards,urgingthem to get them signed "as far as possible; that the companywould influencea lot of people to sign with them."He further testi-fied that on January 27 Local 411 received the list of prospectiveemployee members which Ginsberg had previously promised.Calabrese also testified that at about this time he'and Tonelli.visitedthe offices of Bernstein, one of the respondent's attorneys, who statedthat he wanted to see whether,Local 411, was strong enough to organ-ize the plant; that they also' visited the offices of Blumberg, anotherattorney for the respondent, who offered to give all the help possibleshort of "showing our hand"; and that they met some of the respond-ent's officials in restaurants where they discussed the progress of Local411's campaign to organize, the employees."Sabrian and Betcher did not testify.Davidyock, however,-a wit-ness for the respondent, testified that sometime in December 1940 heand some other employees, whom he 'could not identify, were leavingthe plant when Tonelli and Calabrese stopped them, asked them tojoin "the A. F. of L.," and gave Davidyock some Local 411 applicationcards which he used in soliciting employees in the plant and one ofwhich he signed.On cross-examination he testified that that was thefirst time he had met Tonelli and Calabrese; that thereafter he,Betcher, and one other employee, whom he could not name ; went to theoffice of Local, 411 at the invitation of Tonelli and Calabrese; andthat they were given Local 411 cards and told to-get them signed.'Davidyock further testified that he knew of no other worker whowas soliciting for Local 411 before he commenced- his activities, andthat his,interest in Local 411 started after Local 411 began the dis-tribution of self-addressed-post cards in the nature of applicationblanks.Ginsberg and Goldberg testified that they, met with Tonelli onJanuary 9, and Tonelli and Calabrese on*or about January 24 in the10Betcher,Davidyock,and Sabrian vere employed in the corrugating department wherebasic operations are performedEmployees therein are considered the key employees ofthe industry.11Neither Bernstein,who was present at the hearing when this testimony was adduced,nor Blumberg was called as a witness.Ginsberg,who admitted meeting Tonelli and Cala-brese in a restaurant,testified vaguely as to the subject of the conversation had there.Goldberg,in turn, stated that he met Calabrese in Blumberg's office but that he(Goldberg)did not participate in the discussion except-to say "hello." ,NATIONAL CONTAINER CORPORATION573offices of the respondent.Ginsberg testified that the meetings wereheld at the request of Toneelli and denied that the conversations oc-cured as testified to by Calabrese.Both Ginsberg and Goldberg tes-tified that the meetings which were held concerned demands made byTonelli that the, respondent recognize and deal with Local,411 ,as the--bargaining agent of the employees, and that they refused to discussthe demands with him "because we had some charges pending with theLabor Board."As is hereinafter found, Local 411 did not make its appearance inthe plant as a rival organization to Local 65 until January 25.12Norat that time were there any pending charges which might have affectedthe respondent's dealings with Local 411, such as a charge that therespondent had unlawfully assisted Local 411 or had unlawfully re-fused to bargain with Local 65.13Moreover, the events which fol-lowed, as hereinafter found, so completely corroborate Calabrese'stestimony, which we,, like the Trial Examiner, credit, as to makeGinsberg's and Goldberg's versions of these meetings implausible.From all of the above evidence 'and upon the entire record we findthat Calabrese gave a substantially accurate account of what occurredat the meetings; that he and Tonelli were called by Ginsberg; and thatthe meetings took place about the middle of January and January 24,respectively.Except for Davidyock's testimony there is no direct evidence thatprior to January 25 other than the testimony of witnesses for therespondent and Local 444 that they saw Local 411 leaflets being dis-'tributed' in front of the plant in December 1940 and January 1941.-Witnesses for the Board uniformly testified that Local 411 leafletswere first distributed during the last week in January.Robert Burke,an organizer for Local 65; testified without contradiction that..a Locala self -,addressed post card application blank, was the' first leafletissued by Local 411 and that it was distributed on January 27.Noleaflet was produced which was shown to have been distributed at anearlier date.Davidyock's application card bore the date "January27." 14" The earliest dated application card signed for Local 411 by the employees of therespondent hears the date of January 26, 1941/" Local 65 filed a charge on January 13, 1941, alleging that the respondent had discrimi-natorily discharged employee Ira Sugarman on January 8,,1941.His case is more fullydiscussed-hereinafter.'4,counsel for Local 444'were'asked to produceDavidyock's Local 411vapplication card-That-card bore the date of January 27. Con-fronted with the card-Davidyock stated that lie, had signed two or three cards and,that"thecard that was produced may not have been the first one he signed.No other card wa`s pre-sented nor was any reasonable explanation given for the absence of an earlier cardLikethe Trial Examiner, we find that the January 27 card is the card that Davidyock signed ashis application for membership in Local 411;I '574DECISIONS`OF NATIONAL LABOR RELATIONS BOARDevidence, only 1 is dated prior to January 27 arid'that is dated January26.Some of the cards bear no date,and'no'testimony was adduced toshow when the non-dated cards were signed.On January 28, Local65 distributed a leaflet which denounced the activities of Davidyockand the attempts of the management to foist Local 411 on its employee.No mention of.these activities is to,be 'found in' the earlier leaflets ofLocal 65. ' -Moreover, Calabrese 'testified that the, list of employees'names and addresses, which he received on January 27 from therespondent to facilitate organization by-Local 411',was includedamong papers which he turned over to, Leon, the, international repre-sentative of Local 444, in December '1942.This was not -denied, byLeon who was available' to. testify throughout the hearing. In 'viewof all.the above testimony we find; as, did the Trial Examiner, 'thatthe organizational activities of Local-411did not commence at therespondent's plant until January 25; that Davidyock,Betcher, and,Sabrian visited the offices. of Local 411 on that day and there metTdnelli and Calabrese; and that their visit and subsequent activitieson, .behalf of Local 411 stemmed from, and were a direct consequenceof, the conference between Ginsberg, Goldberg, Tonelli, and Calabrese'on,the-previous day.' '-Superintendent Gruneisel's desk is located in'the'factory office asdistinguished from the main office of the respondent.Facing his deskwas the-desk of David Baff,the respondent'smaintenance siiperintend-'ent.e,,About 10 feet from Gruneisel's desk was the desk of Gerald'Davis, a factory office employee.The office,' as a whole,'is approxi'-mately,20 feet by 30 feet, enclosed by a glass partition from *,hich'one9can,Jook into a reception room.Davis,a credible witness;testified'ihat.about'a week prior to February 1 he was present in the factory officeand; overhearda. conversation between:Gruneisel-and' Foreman JoeLombardo.Gruneisel, told Lombardo that he- -understood there Wasto be. a union in the plant and that there was quite a bit 'of talk aboutit,; that if-there was to be a'union in' the plant, lie and the respondentLombardo to tell the employees that "we believe tlie'A.=F. of L. orgarii'-zation is better for them than'this C.,'I'.O. 'organization,better ad-vantages, and more benefits, and so forth,and to pass the word on tothe men in the factory in his department."-Davis further testifiedthat he also overheard substantially the same- conversation pass be-tween Gruneisel and about 10 to' 15, foremen, including ForemenHarry`Morantz, H. Kipnis, and W. Richter.'He also testified thathe heard substantiallythe, same conversationpas's'between"Gruneiselan d Davidyock,and Gruneisel and other,employees,who worked inthe various'departm'ents'of theplant but whose;names he could notrecall. /'NATIONAL CONTAINER 'CORPORATION';575Davis' also testified that during the last week ' in January two n'o`rthree men entered, the 'plant reception room and that in the perform-ance of his duty he went out to ask their business.' They told him thatthey were A. F. of L. organizers and would like to speak to Davidyock.Davis told them that they could not speak to a working employee untilhe had finished his shift.-'At that point Baff entered the receptionroom, whereupon Davis told Baff that'the gentlemen were A. F. of L.organizers' wlio wanted to 'sp'eak to Davidyock.' Baff, told Davis'toDavis did so and' was told by Gruneisel to get Davidyock "quietly:"Davidyock came to the reception room and conversed with the organ-izers.Baff testified evasively as to this incident, stating that he couldnot relilembered what had occurred with relation thereto.At'about this time, the respondent's officials and supervisors' madevarious statements' to'its employees! ,and engaged) in conduct-at', ,theplant intended to undermine Local 65 and to favor Local 411. 'Thus,employee Landsberg testified that on January 27 "'Joe Gruneisel'-wasrunning all over the plant shouting the company will never sign withthe C. 'I. O:Harry Rounds, his foreman, told him, that "The company would rathergo out of-business.They would never sign with the C. I.'O. 'Theydid' not care if we'went on 'strike"; that representatives of Local 411were handing out leaflets in' the restaurant; 1,1 and that the leiflets hadbeen placed on `chairs and tables 'of the restaurant befor'e' he hadentered.Employee Harry Brown and Sam Kinstler' also testified thatd'uriirg,the last-week of January they saw'two men distributing Local411 leaflets in the restaurant.Employee Lionel Medina— a& Puerto''Rican,'testified that on Janu-ary 28' Foreman Dave Scher came to' him at his place of wbrk andtold him to'get'25 of the Spanish speaking people l6 in the pl`a`nt tosigh application cards for Local'411;'tliat other plants of the respond=ent' had'contracts with 'the American Federation 'of 'Labor' a'nd' "it,was justified- that'the 'National Container Corporati'on' should' havea majority 'of votes',]rieinb6rship cards too, and we'have"a 'contractfor the American Federation of Labor."' 'He also told'Medina'that'Local 411 cards could be obtained from employee Bill Shupa andForeman Frank Wilson. ''Medina' further testified that on the sameevening Joseph Comacho; his, foreman,,told;him that "the— best.,way'^Thef restaurant is located on' the plant''the convenienceof employees,and also the.public.Althoughit is, operated,independently.of,the respondent, the re-spondent maintains control of,activitiesother thanpurely restaurant functionSamuelKipriis,,president of-the respondent,testified that the distribution'of union'leufiets is for-biddenin,the restaurant,because"they-would be creating a, disturbance nn the place andprobably create a fight between one faction or another."At that time the respondent employed—abqut 40 individuals of Spanish descent. t 576DECISIONSOF NATIONALLABOR RELATIONS BOARDfor all the employees of National Container was to sign their cardsand join the American Federation of Labor because we were goingto be better off, there would be no strikes and a lot of time be wastedand money"; and that at about the same tiine he saw Foreman Wilsonand employees Shupa and Davidyock soliciting Local 411 membershipsin the plant in the presence of Foreman Scher.Employee Frank Wear, whose conduct the Trial Examiner char-acterized as hostile to Local 65 and favorable to Local 444, testifiedunder subpoena that on January 27 Foreman Wilson gave him 25 or30 Local 411' membership cards and told him to pass them out andtry to have them signed;, that thereafter Foreman Scher asked himhow many signed cards he had; that Scher told him to turn in thesigned cards to the factory office; that at intervals of a half-hourduring the day Scher asked him if he had succeeded in signing up moreemployees; and that he succeeded in having 2 application cards signedand delivered them to the factory office.He further testified that onJanuary 29 he saw Local 411 leaflets being 'distributed in the respond-ent's plant.Gruneisel,Lombardo,Morantz,Rounds,Scher,Wilson, andComacho denied the statements' and acts above attributed to them byBoard witnesses.Foremen Kipnis 17 and Richter did not testify.The Trial Examiner, who saw and heard the witnesses, discreditedtheir denials in part upon his observation of them.We concur withthe Trial Examiner in crediting the testimony of the Board's witnessesand find that the respondent, by the'abo ie set forth acts of its officialsand foremen, engaged in a coercive course of conduct designed tothwart Local 65's organizational efforts and to foist Local 411 uponthe employees.On' January 29 Local 411 held its first meeting.The respondenthad previously advertised that a meeting of Natcon; a credit unionof the respondent's employees of which Gruneisel was president;.wasto be held on that day.The meeting was postponed, however, because,according to Gruneisel, the employees "had to go some place and wewouldn't have any attendance." . We find, as did the Trial Examiner,that the meeting was postponed to accommodate Tonelli_ and Cala-brese in their efforts to organize Local.411.1,-2.The strike of February 1941On January 31 Local 65 held a meeting which was attended by morethan a majority of the respondent's employees. , At this meetingthere was a general discussion, among other matters with respect, tothe respondent's efforts to help Local 411 and to "break up" Local :65.Employee Hammack, reported that the respondent was moving diesHereafter the name of Kipnis refers to Samuel Kipnis, the respondent's president.Nofurther mention of Foreman Kipnis is made. NATIONAL CONTAINER CORPORATION577of important customers from the plant, and stated that this wasevidence of the respondent's intention to close the plant rather thanto deal with Local 65. Some of the employees who spoke, includingHammack, Vitello, Kinstler, and Kersais, suggested that a strikebe called "in order to compel the company to stop their shenaniganswith'tlie. A. F; L, and-to deal wi'tlr the, C. I. O.'*hich represented theworkers."Livingston, vice president and organizational director of .Local 65, suggested that, instead of a strike, the employees call a"holiday" or stoppage of work, but that there be no picket line and noeffort to influence other employees not to go to work.This suggestionwas adopted unanimously.The holiday commenced on Saturday, February 1. The pay-rollrecords of the respondent reveal that about 9O percent of the em-ployees remained away from work on that day.At another meetingof Local 65 held that afternoon at Gets Hall,18 it was decided that, ifthe respondent attempted to operate its plant with strike breakers,'the holiday would become a strike.Calabrese testified that on the morning of February 1 he receivedtwo or three telephone calls from Goldberg and Ginsberg.They toldCalabrese that the plant was out and that he and Tonelli should visiteach employee at his home for the purpose of inducing,them to goback toy work.Calabrese asked Goldberg to furnish him with' a list ofnamesand addresses of all the employees; the list was delivered tohim by Goldberg later that day 19 Calabrese further testified thaton the morning of February 2, he and Tonelli met with Ginsberg andGoldberg in the respondent's plant; that Ginsberg and Goldberg"stressed on me and Mr. Tonelli that if we would get a number ofpeople from the' outside to go into work the next day, no matter how'we got them in, there; that it would break themoraleof the strikers,and -they would -follow suit."He further testified that^in responseto the request of Ginsberg and Goldberg, he, Tonelli and Ben Cianculli"toured half of Brooklyn that day" by going to restaurants and otherpublic,places.20,--18Employees Smith and Richter testifiedthat theywere at the union hall all afternoonand that no meeting'of Local 65 was held thereThere was no testimony that a meetingwas held at the union hall as distinguished from Gus Hall,the latter being strike head-quarters19Goldberg and Ginsberg denied conversations with Calabrese and Tonelli.As with,the employee list of January 27, Calabrese testified that he also turned over to Leon the listof February 1.Leon was available in the court room but was not called to deny the fact.Nor was Tonelli, the one man who could have decisively contradicted Calabrese's testimony,,called as a witness.We agree with the finding of the Trial Examiner,crediting Calabrese'stestimony and discrediting the denials,of Ginsberg,and Goldberg. -20Ginsberg and Goldberg denied the testimony of Calabrese.However,Smith testified,and we find,that on the following morning, February 3, Calabrese appeared at the plant,a ith a truckload of "poolroom bums"intended as strike,breakers.It is most unlikely thatCalabrese would have done this without the approval'of the respondent.'We find, ad didthe Triai'Examiner,,that Calabrese and Tonelli recruited strike breakers at the request of'the respondent..I'601248-45-vol.-57-38iI 578DECISIONS 'OF' NATIONAL LABOR RELATIONS BOARDof the- following telegramOUR PLANT ' WILL OPERATE MONDAY AS USUAL,WE ARE INFORMED THAT'MANY OF OUR' WORKERSARE BEING INTIMIDATED AND' THREATENED' IFTHEY RETURN TO WORK. WE WISH TO ASSURE YOUOF EVERY PROTECTION PERMITTED BY LAW WHILEGOING TO' AND FROM THE' PLANT AND WHILE WORIK-ING:WE ' HOPE YOU WILL REPORT' TO WORK TO-MORROW MORNING. IF YOU ARE ' BEING THREAT-ENED OR PREVENTED FROM COMING TO WORK-CALLUS AT IRONSIDES 6-8000'E'ARLY MONDAY MORNING.NATIONAL CONTAINER CORP.There is, no evidence that on- February, 4, ' members or. officials ofto compel participation-in the strike, as, is intimated in the -telegram.testify :that he was-intimidated orcoerced- into relria,ining away fromwork on 'that 1day.21Richter, testified,.that,, at! the request of Burke,he arrived at the plant,at 4 a. in. oli. February' 1 because ";.lot of thepeople'might want to-sneak in before six 'o'clock?'; that'he tried,todissuade' Henry Ghighotti from going'Wapork but did, ,notsucceed;a,nd that-he, persuaded,, employees Mary, and John Litchko.to,go:homeafter they,had 'expressed` a desire to, work., Smith testified that on-that' morning. he stopped employees Lester, Beacher, Benny Sito; andGeorge Worchell,: told, them -of the meeting the preceding night,,-andthat 'they'decided. to: stay gout; that he,spoke,to Susan,DeMatteo,;whostated ,that_ she would not strike with. Local; 65'and' went to,wbrk ; thathe-stopped' Benny. Frankel, and keptIlilih out of,the plant despite'"hiswish'to go to work!, The, pay-roll records,do,not, reveal,that Frankelwas an employee i of the. respondent at, that -time.: i Thus,, from —thetestimony of Smith and Richter it does not appear. that _violence', wasemployed to prevent the respondent's employees from reporting towork on February `1, 'although t nuniber of diem who-appeared togo to work on February-1 were dissuaded from, doing so.The holidayAlexander'C.Herman, one of the respondent's' directorsand vice presidents,testified'that on theevening of Ma'rch 5 he and Goldberg attended a meetingof 12 or 13employeesiri the back roomof 'a saloon in the Brona 7 that employee Joseph Meaux'was the spokesman'for the employees who were for the most part of Spanish origin ; that Meaux said 'that therewere'some40 emiiloyeeswho would like to return to work)but that tliey were "scared";'andthatMeaux recited some instances of violence and, intimidation.Meaux identified no indl-bidualsasresponsible'for the acts and1could not remember that he had made the statementsattributedto him by Heiman.He denied,moreover,that he had'been'intimidated.'No otheremployee,who attended the meeting,was called as a witness: We'agree with the finding of'theTrial Examinerthat the HearsaycharacteriofHerman'sevidence is'insufficient towarrant a'fin'ding that anyone connectedwlth-'Local65'par'ticipated in' the' alleged acts,even if theydid occur. NATIONAL CONTAINER CORPORATION579continued on February 3.The respondent adduced testimony for thepurpose of establishing that Local 65, on that day also, engaged inviolence in order to prevent the employees from returning to work.Such testimony is not convincing.We find that the evidence failsto establish the respondent's contention that the strike was forcedupon the employees by the officials of Local 65 and that participationtherein by the employees was not voluntary.We further find, as didthe Trial Examiner, that the telegram of February 2 was an individualappeal to each of the respondent's employees to return to work andthus repudiate adherence to Local 65, 'and that by .this course of con-duct the respondent interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.Our finding in this respect is based upon our determinations, herein-after set forth, that the strike was caused, at least in part, by therespondent's unfair labor practices.Richter, Smith, and witnesses for the Board testified without con-tradiction that about 10 a. m. on February 3, there pulled up at thegates of the respondent's plant, a truck loaded with what Smith andRichter described as "about 50 or 60 young fellows in it, regular .. .poolroom bums, shabby looking," intent on replacing the strikers intheir jobs.Behind the truck was a cab in which were seated Calabreseand one other unidentified man.When these men learned from thestrikers that they were intended as strike breakers, all but 3 left theplant.Thereafter picket signs were carried by the strikers.On theafternoon of February 3 Local 65 held another meeting in Gus Hall,attended by approximately 175 employees who voted unanimously todeclare a strike following a report made to the employees that strike-breakers had been brought to the plant.At about this time also, Kipnis admitted visiting headquarters ofLocal 65 for the purpose of saying "hello" to the strikers, and becausehe felt that the respondent's employees, many of whom had workedfor the Company for 20 years, were "not in sympathy with the strike."According to employee Sugarman, whose testimony we credit, Kipnisreproached employee Goldstein for having gone out on strike andaccused Sugarman of having instigated the strike 22On February 17, the respondent sent each of its employees thefollowing letter, signed by Goldberg :To MY FELLOW-WORKERS :As your new General Manager, I feel it my personal duty tosend these few words to you. I want you to know that I feel foryou-that in my opinion a strike accomplishes nothing-that any-thing that is to be done can be done while you are working andgetting paid.I Kipnis denied making the statements attributed to him by Sugarman.Upon the entirerecord,we do not credit his denial. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDAn election is the only solution to, the present situation andunfortunately the decision to have one'does not rest with theNational Container Corporation.There is no question as to anycontract pending at this time-there could not be one as I under-stand National Container has no right to dealwitheither Unionuntil an el'ection'is held and the results obtained. ,,'This,without the consent ofthe C.I.0., cannot be held forquite some time. In the meantime,you are the losers for you arenot being paid and nothing is hastened.I appeal to your commonsense-return to work atonce-avoidfurther losses-avoid a complete shut-down-avoid a possiblefurther disentegration of National's business with its future lossto you as well as the company.I present these to you from the heart-I desire to keep our pastbusiness in tack as much as, possible although considerable, hasbeen lost caused by'those'who are directing some of you.Return to work at onceand keep your responsibility to, yourfamilies and yourselves.Most Sincerely/s/ LIONEL GOLDBERGLionel GoldbergCalabrese testified that on March 2 Kipnis visited the office of Local411, where a group of key'workers had-been gathered by Tonelli.andCalabrese.Kipnis addressed the workers and told them that theywere his key men; that he would like to see them all go back'to workand "string along with the A. F. of L."; that that was the only unionhe wanted; and that rather than have Local 65'in the plant, which-hebranded as a union controlled by a "bunch of young communists," hewould close the plant.Kipnis denied that he was present at the meet-ing.Calabrese testified very definitely as to the date of this-meeting.The pay-roll recor'ds show 'that'Woicenowicz, Davidyo'ck, Sabrian,Betcher, and Teddy Peltz, who were named by Calabrese as amongthose present at the meeting, returned to work on March 3.Kipniscontradicted his testimony on several occasions.On the other hand,Calabrese's testimony was in most instances corroborated by otherwitnesses or circumstances23.We; like 'the Trial Examiner, do 'notcredit Kipnis' denial and find that he attended the meeting and madethe statements above set forth." In its brief before the Board, the respondent objects to the fact that the Trial Examinercredited 'Calabrese's testimony, contending that Calabrese, having been discharged from hisployees to application cards, was a person whose testimony should not be believed.Wehave carefully reviewed Calabrese's testimony and agree with the Trial Examiner's resolu-tion as to his credibility, particularly since his testimony is corroboratedin all materialrespects by the testimony of the respondent's officials and by other facts and circumstances.1 NATIONAL CONTAINER, CORPORATION581We find that the strike was caused, at least in part, and was pro-longed by the respondent's unfair labor practices.On March 6 therespondent, Local 65,, and Local 411 entered into a consent electionagreement, which provided for a "cooling off" period of 3 weeks, a_provision inserted at the insistence of the respondent.Calabrese tes-,tified without denial and we find, as did the Trial Examiner, that Lo-cal 411'joined,in the-demand for this "cooling off" period at the in-struction of the respondent, and that its attorney, Blumberg, toldhim that "in the time-the employees would be back to work and thecompany would have plenty of time to work on them." Other thanthe reason given by Blumberg, none was offered to explain -Why thereshould be a "cooling off" period before the employees might be per-initted to vote by secret ballot.This agreement settled the strike 24In addition to the provision for an election the agreement provided,among other things, for the reinstatement of all- employees, includ-ing Sugarman.3.The incident concerning the steward buttons and the `work stoppage -ofMarch 13On March 10 about 200 of the strikers marched back to work in abody singing Local 65 songs.About 30 of these employees woresteward buttons, in addition to their union buttons, which identifiedthem as leaders among the workers.Many others wore union buttons.On March 13 Gruneisel, Assistant' Superintendent Spengler, andKipnis, according to their own testimony, instructed the stewards in-dividually to remove their steward buttons.Those who refused weredischarged ; whereupon a work stoppage took place.The respondentcontends that the work stoppage was brought about by the conductof.the stewards during the period from March 10 to 13 in counsellingemployees to impede production and to disobey the orders of the fore-men.The Trial Examiner found that the stewards did not engagein activities intended to slow down production iii the plant nor attemptto countermand orders given to employees.by the foremen.In support of the respondent's contention, Gruneisel testified thatbetween March 10 and 13 he received complaints from the foremen that,employees were leaving their machines and places of work and goingto other parts of the plant instead of'staying in their own depart-ments; that on the afternoon of March 13 he spoke to machine operatorWilliams, who had left his machine for a period of 10 minutes; thathe askedWilliams what he was doing away from the machine and was24The record fails to support the respondent's contentionthat the strike was attended byviolenceWe do not credit the testimonyof employees Smith andRichter to the effect thatthey engaged in such violence.The record shows,and we find,that the activities of thestr,kers,engaged in by "flying squads,"consisted of meeting employeesat the subwaystations to attempt to persuade-them not to, report to work ; of following idelivery trucksto their destination, where thestrikers appealed to customersnot to accept delivery ; andof seeking to organize otherplants. 582DECISIONS) OF. NATIONAL LABOR RELATIONS BOARDtold by Williams that he, had been appointed' a steward by'' Locah,65,that .it wa-s,one'of his duties to, see that,the'foreman did not give toomany orders to their, men, and that orders should' be given by theforemen through the, stewards: , Gruneisel. further testified that after.some discussion with -Williams "he seen- my way of thinking and hewent to work and took off his 'steward button..?'Kipnis testified thatbetween March 10 and 13' foremen complained that employees - were-disobeying, orders after consulting with stewards, and that he I in-structed Gruneisel and Spengler to ask the men to behave,themselves.The testimony of the foremen does not support Gruneisel's' andKipnis' version of what occurred between March.10 and. 13.Thus,Spengler. testified that he received reports from -foremen betweenMarch 10 and 13 to the effect that stewards were speaking to em-ployees after the latter had received orders -from the foremen.Hetestified, variously, that the only foreman from whom he receivedsuch reports was Rounds of the printing department, later added thename of Marantz, had previously named Comacho, and finally re-solved on Marantz and, Rounds. - ' He first testified that prior to March13 he had received reports that "people left their machines runningand were running around the floor talking to another employee";later he stated that this occurred only after he had asked the employeesto' remove their steward buttons.He testified to no instance of aworker disobeying the instructions of'the foreman and admitted thathe did not know what conversations passed between stewards and theworkers.He further testified that when he asked the stewards toremove their buttons, "all those that I went around to took it verynicely and removed their buttons," except employee Joseph Valentine.Harry Rounds, printing department foreman and the individualwho should have had first-hand knowledge of the activities of thestewards in his department, including Richter and Landsberg, wasriot asked nor did he testify to any improper conduct on their parteither in connection with the wearing of steward buttons or otherwisebetween March 10 and 13.Moreover, his account of the stoppage onMarch 13 was to ,the effect that the men stopped working and did notleave any machine running. 'Harry Marantz, the foreman in the slitting department, testifiedthat he told Valentine to take off his steward button because "the noticewas on the bulletin board, that we don't want any unions, and we don'trequire or have anything to do with union places or shops."He testi-fied that Valentine had worn his steward button for 2 weeks.Al-though there is no question but that steward buttons were "worn inthe plant no longer than 3 days, Marailtz could not recall whetherthe activities of Valentine .took place before the first strike, after thesecond strike, or between the two strikes.He testified to no unusualcircumstances concerning the March 13 stoppage and could not re- NATIONAL CONTAINER CORPORATION,583,member ,vhetheri any, machines were 'left running in his departmentafter the,stoppage commenced..,Joseph Lombardo, the foreman of the fibre department,; in, which,according to.,the; ,testimony, of, Smith. and, ,Richter, there , were some8,toy; 40, stewards, testified, that. he reported,to Spengler one incidentinvolving an unidentified worker, and an unidentified steward who, hada, conversation after the foreman had given the-worker,an or,der,,fol,tified that he had received no reports from Lombardo, but,only fromMarantz and Rounds.There is nothing in Lombardo's testimonyto indicate that the alleged misconduct of the stewards in his depart-ment was more than trivial.-,.Harry Sobel, shipping department foreman, Dave Scher, foremanof the taping department, and Joseph Comacho, foreman of the nest-ing department, testified, to no unusual incidents or improper conducton the part of stewards during the period between March 10 and 13.'Emigdio Montalvo, assistant foreman iii the printing department,testified that some workers spoke to stewards before obeying ordersbut that the orders were in every instance obeyed.He, too, contraryto the testimony of Spengler, testified that he reported this to Spengler.Gruneisel, Spengler, Smith, and Richter also testified that thestewards slowed down production in the plant, and Richter testifiedthat he counselled employees to do so.Beyond their' bare assertionsthere is no evidence of any actual slow-down.According to Spengler,the respondent keeps daily production records of the amount of cor-rugated board manufactured and the tonnage of paper processed inthe machines.Counsel for the Board pointed to the existence of theserecords and challenged the respondent to produce them.They werenot produced.Since the production records, would show conclusivelywhether the respondent's claim of a production slow-down had sub-stance, we find, like the Trial Examiner, that the failure to producethe records negatives the respondent's contention and that in fact noslow-down in production occurred.It is, therefore, clear that no substantial evidence was adduced bythe respondent to support, its claim concerning the activities of thestewards between March 10 and 13.We find, on the contrary, as didthe Trial Examiner, that the testimony disproves the claim thatorders were countermanded, or that -the stewards. created any dis-turbance in the plant.Upon the basis of the entire record and inview of the fact that the orders were complied with, we further findthat the stewards did .not countermand any orders.25,26Some evidence was offered by the respondent,through the testimony of Smith andRichter, that officers of Local 65 instructed the stewards to countermand orders given byforemen to employees.'The evidence thus offered,however,isunconvincing.On cross-examination Smith,who had previously testified with some particularity as to such instruc-tions given by Livingston,was unable to recall that the instructions hid actually been given. h584,DECISIONS' OF NATIONAL, LABOR RELATIONS BOARDAs above indicated, Gruneisel and Spengler, on the afternoon ofMarch 13, separately visited the departments of the plant and orderedthe stewards'to remove their steward buttons. Spengler testified that"all those that I went around to took it very nicely and removed theirbuttons," exceptValentine.He reported Valentine's refusal toGruneisel, and the two of them went to the slitting department where'Valentine worked.Valentine, a credible witness, 'testified that' hewore a couple of small union buttons and a steward button; that hewas told by Marantz and Spengler to take off all but one of his buttons"or else"; that he refused; and that at about 3 p. in. on March 13Gruneisel told him that if he would not remove his buttons, he shouldpunch out.Valentine left as instructed, and went to the locker roomwhere he was joined by employee Paul Cianci. After he left the lockerroom, a work stoppage began in the plant. As Valentine was leavingthe plant, he met Kipnis who called him a communist.Landsberg testified that on March 13 he received a report that Valen-tine and Cianci had been discharged; whereupon he and Kinstlerspoke with Gruneisel, Spengler, and Goldberg and discussed the dis-charges of Valentine and Cianci.According to Kinstler, the respond-ent's officials stated that the men could not work as long as they woresteward buttons because it was not a union shop.When Kinstler andLandsberg pointed out that they, too, were wearing steward buttons,they were told that they could not work unless they removed theirsteward buttons and, according to Landsberg, they were finally toldhad happened, and a work stoppage occurred.Kinstler returned tohis department where he met Kipnis and asked him if "we were fired."Kipnis said "no," whereupon Kinstler said "Well, then, we will goback `to work." -Kipnis retorted, "You can't go back to work as longas you wear the steward button."In view of all the evidence, we, like the Trial Examiner, do not creditthe testimony of Kipnis and Gruneisel.We find that the respondentopposed the wearing of Local 65 steward buttons in the plant andordered all stewards,to remove those buttons, thereby interfering with,restraining, and coercing the employees in the exercise of the rightsguaranteed in Section 7 of the Act.26 The alternative for any steward-who refused to 'comply with that order was discharge.Valentine,Cianci, Landsberg, and Kinstler disobeyed the order and were dis-charged in violation of Section 8 (3) of the Act, as hereinafter found.When the employees, an overwhelming majority of whom were ad-herents of Local 65; were informed of the respondent's action againstValentine, Cianci, Landsberg, and Kinstler, they concertedly protested26 SeeMatter of Republic AviationCorporation,51 N. L.R: B. 1186, enforced in 142 F.i2d) 193 (C. C. A. 2). NATIONAL CONTAINER CORPORATION-585the respondent's order to remove the' steward buttons and the dis-charges, by refusing to work, thus causing the stoppage.27The respondent contends that the stoppage was attended by confu-sion and disorder. In support thereof Gruneisel testified that afterthe alleged threats-'of Valentine, Kinstler, and Landsberg to stop pro-duction, "the plant was shut down . . . the big corrugated machines,they run until they are blocked up with paper . . . all the machineswere left running.Other machines were with the paper half way,through, and stopped off, and a lot of motors you could hear runningaround the plant.People left their places of work and congregatedin the middle of the floor, and some just sat down alongside of themachines."Richter testified,that employee Henry Ghighiotty refusedto shut off his machine (but did not testify that Ghighiotty left itunattended) and that he knew the corrugating machines were shut offbecause when they are "the place is as still as a cemetery." ,It is clear that if the stoppage were attended by chaos and disorder,all the foremen would have observed the situation and would have havetestified with particularity as to the events.Yet their testimony doesnot indicate that there was any disorder.We find, as did the TrialExaminer, that the claim that the stoppage of March 13 was disorderlyis not supported by the evidence.The respondent and Local 444 further sought to establish that thestoppage of March 13 was a "sit-down" strike. There is no evidencethat the employees took possession of the plant, withheld it againstthe wishes of the respondent, or had to be forcibly ejected.On thecontrary, there is the testimony of Kipnis that he pleaded with theemployees "for about an hour.to return to work'until finally, throughsome miracle'I don't know what happened, they all walked out"; thetestimony of Goldberg that "I talked to some of them . .. and asked.them why they Were leaving ..."; the testimony of Gruneisel thathe was not trying to get the employees out of the plant but to get themback to work; and the testimony of Smith that after a talk with Kipnisthere was a cry of "Everybody out" and "we went to the exit of theplant, and we punched our cards at the entrance or exit." The evi-dence discloses and we find, as did the Trial Examiner, that the em-ployees remained in the plant from 3 to 4: 30 p. in., and left when,Gruneisel, at the request of the employees, had the time, clock turnedback to 3 p. M.28We find, therefore, that the claim of a "sit-down"strike is without merit.2927Gruneisel testified that "the steward's button started the stoppage."28The record is not clear as to why the employees made this request.21Cf.N. L. R. B V. American Mfg.Co ,.106 F. '(2d) 61(C. C. A. 2),aff d as modified inother respects,309 U. S 629. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The lock-out and discriminatory discharges of March 14On the evening of March 13 Local 65 held a meetingat which Liv-ingston advised,and the workers agreed, to remove their stewardbuttons:,Before the meeting Livingston had called Kipnis on thetelephone and had asked him whetherworkers hadbeen dischargedfor, wearing steward buttons,to which Kipnis replied in the affirma-tive.Livingston stated to Kipnis that if the stewards were mix.7behaving,that couldbe remedied,;but Kipnis'answer, was to challengeLivingston to call a strike.Kipnis stated that he would not reinstatethe discharged employees and that "nobody in the plant would wearsteward buttons."Livingston stated thatallworkerswould.reportfor work the next morning.3°The employees returned to the plant on the morning of the 14th atS a. in., their starting time, ready to work.,Kipnis, Gruneisel, andGoldbergtold 46 of them to remain behind after the others went towork.,As hereinafter found, 'the respondent locked out the 46 em-ployees because,of their union membership and, activities.,,went to strike head-quarters and designated a committee to see Kipnis;The committeewent to the plant with Burke, a representative of Local,65.Kipnis,however, refused to see them with Burke, stating that there .was nounion in the plant and that he would not speak to any representativesof Local 65.The committeethen met withKipnis,without Burke.They told Kipnis that if the steward buttons annoyed him, they wouldbe removed in the interest of pence andharmony.Theyasked hiln to'permit the workers to return to,work ; he, agreed, but,stated, accordingto-Kinstler,that he would not reinstate'office employeesHarryDavis,Gerald Davis, and Melvin Schwartz,who, as hereinafter,found, hadbeen discriminatorily dischargedthat day.Theremaining employeesreturned to work shortly before 11 a. in., without their steward buttons.5.The overtime order of March19, and the lock-out of March 20Between March 14 and19 the plant operated without disturbance.On March 19 Local 65had scheduleda meeting for' 5 p. in., the quittingtime then being 4: 30 p. in.Thismeeting hadbeen arranged somedays earlier 31 for the purpose ofreportingto the workers the status30Kipnis denied the conversation as related by Livingston.Upon the entire record, andas found by the Trial Examiner, we do not credit his denial. In crediting Livingston'stestniony as to Kipnis'statements with regard to the respondent's older for the removal ofsteward buttons,we are mindful of the admission made by the respondent'switnesses thatsuch an order was actually given and, also of the position, taken by the respondent'sattorneys at the hearing to the effect that until a union had been designated as a bargainingagent, the employees would not be permitted to wear steward buttons.31 It is clear,and we find,from the testimony of Burke and Landsberg,who were presentat a meeting of the Union several days before the 19th, that the meeting for the 19th wasscheduled at that time. NATIONAL CONTAINER CORPORATION587of the election agreement.On the 18th the respondent posted in theplant a' blackboard notice, stating' that the entire plait would. workuntil 6: 45 p. m. on the 19th.Landsberg testified that on the morning of the 19th he went,to seeGruneisel and told him that Local 65 wanted to have the workersreleased by 5 p. m. so that they could attend the meeting.Gruneiselsaid that;he would let Landsberg know whether-that-could. be done.At about 2: 30 that afternoon Landsberg and a committee of workersconferred with Kipnis and Gruneisel:Landsberg testified that theytoldKipnis of the request that all of the workers be released by 5p. in. to permit, them to attend the previously scheduled meeting;to which Kipnis replied, "who is running this place, me or the union?"After some discussion, according to Landsberg, the committee agreedthat the combiners would work until 6, p. m., and the other depart-ments would work as long as there was work to be done but not laterthan 6 o'clock.Landsberg testified further that, the committee' ad-vised Kipnis that it did not represent the union. members and wouldnot take the responsibility of binding the workers to the agreementwhich it had made.'Gruneisel''§ testimony regarding the incident of March 19 was asfollows :At 1:30 p. iii. Landsberg told him, "none- of the help areworking tonight."He reproved Landsberg for speaking for anyonebut himself and told him, "If you want off, go to your foreman and hewill leave you off." ' Gruneisel then reported the matter to Kipniswho told him to ". .. have Scottie Smith get a committee togetherto come in and see me." Gruneisel then spoke to Smith "who pickedout three other 'people."The committee then conferred with Gru-neisel,Goldberg, and Kipnis.Kipnis -stated, "I will leave it up toyourselves.Tellme what time you want to work to," followingwhich the committee agreed to work until 5:45 p. -m. On cross-examination Gruneisel changed his testimony.He stated that Kipnisdid not tell him to have Scottie Smith get a committee together butmerely "have a committee come into the office," and that he askedSmith to pick- the committee because .he happened to run- into Smithfirst.Gruneisel, however, reverted to his original position whenconfronted, with his direct testimony.He could not account forKipnis' selecting Smith to get the committee together.He furthermodified his direct testimony by testifying that the committee agreedthat "the majority of the plant" would work until 5:45, and again"that most of the plant, nearly all" of it would work until that timeand again, "that the complete plant except the hand taping depart-ment" would work until that time.' He further testified that follow-iiig the meeting he notified Spengler and "some" of the foremen ofthe change in the overtime hour.1 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDKipnis testified that the committee agreed that the entire, plantwould work until 6 o'clock after he had put the matter up to themto decide, and that he then told them to go out into the plant to tellthe workers of the decision.Regarding the latter point, he testifiedthat "the natural thing for them to do 'was to go out and notify thepeople."He had previously testified'that the committee had no busi-ness speaking to.the workers after the meeting.Goldberg testifiedthat he expected the foremen to advise the workers of the decision,and that "I always like to feel the -foremen give instructions to theemployees."Smith, a member of the committee, testified,that during the confer-ence he left the committee and telephoned the office of Local 65. Thiswas denied by Landsberg.Kipnis testified categorically that the com-mittee did not leave the office during the conference. Smith also testi-fled that when he returned, he consulted the committee, as a result ofwhich the committee told Kipnis that the plant" would work 'until5:45 p. m. and that the committee would so notify the workers.In view of the several contradictions in the testimony of Kipnis,Gruneisel, Goldberg, and Smith, we, like the. Trial Examiner whoheard and .observed the demeanor of the witnesses, reject their testi-mony and find that Landsberg, a credible witness, gave a substantiallytrue account of the agreement reached between the committee and offi-cials of the respondent on the afternoon of March 19.The Board's witnesses, including Kinstler and Landsberg, testifiedthat it-was the customary practice in the plant for the foreman to ad-vise the employees of required overtime work. - No foreman was ableto point, with any semblance of definiteness, to a time when the entireplant worked to a uniform quitting time either upon instructions fromthe foremen or by reason of a notice posted on the bulletin board.Analysis of the time cards for the period, from March 10 to 20 showsthat on none of those days did the entire plant work overtime or untila uniform quitting time.32Board's counsel challenged the respondentto cite the records for any day prior to March 19 when the entire planthad worked until 6 or 7 p. in., or until any uniform' quitting time,but no such,records were produced.Montalvo, assistant foreman ofthe printing department, testified, that never had his whole departmentworked overtime when an overlapping night shift was scheduled.However it is clear that such was the case on March 19. No credibleor reasonable explanation was offered-for ordering the whole printingdepartment to work until 7 p. m., when the night shift was due toreport, at 4:30 p. m.82The time cards contradict the testimony of Foreman Lombardo NN ho stated that duringthis peiiod the entire plant had been required to work overtime , Furthermore, althoughForeman Rounds testified, generally, that such overtime work had been scheduled on manyoccasions,no proof thereof was offered by the respondent 589Gruneisel testified that the respondent feared to order overtime'workbetween March 10 and 19 because of the attitude of the stewards. Thetime cards, however, cast serious doubt upon his testimony since theyshow 'that on various days during this period different departments,including the slfct'ing department, a union stronghold, worked, over-time as required.fThe Trial Examiner found that the purpose of the respondent inscheduling overtime for the entire plant on March 19 was to preventfor that day by Local 65.We agree with his conclusion and find, fur-ther, that the respondent had knowledge of the proposed union-meet-ing,prior to the time when it issued its overtime order.We base thisconclusion not only on the fact that the respondent, when orderingovertime for the entirerplant for that day, was taking an unprecedentedmeasure, but also on the fact that the union meeting had been decidedupon several days before the 19th; that the respondent had previouslyengaged in surveillance of a'meeting of Local 65; and that, from theoutset, the respondent had consistently opposed and discriminatedagainst L'oca1,65 and its' adherents while it openly promoted Local 411.We-further find that, even if the respondent had no knowledge of theunion meeting until informed thereof on March 19 by members ofLocal 65, its failure to withdraw the overtime order for that day wasfor the purpose of preventing its employees from attending the unionmeeting that afternoon.Shortly after 4: 30 p. m. on the 19th, about 80 of the respondent's29' ' employees left the plant to attend the meeting. , Thereafter, anduntil shortly, after 6 p., in,. the rest, of the employees left.33The com-biners worked until 6 p. in. - As the workers left the plant, the timecards of many of them were taken from the rack by Gruneisel. Thiswas reported to Livingston who spoke to Gruneisel outside the plantthat,evening and received assurance from him that no one would bedischarged.When the men reported for work the following morning, March 20,a number of them were picked-out of line by the respondent and pre-vented' from working.Burke testified that he was present when theworkers were picked off the line on the 20th; that they were told to goto the office of Local 65; and that he asked Kipnis the reason for this,returned to the plant at about 8: 30 a. in. and' asked to see Kipnisonly -to be told by Goldberg `that Kipnis' d not ,available;: that heGruneisel testifiedthat whenthe employees left, he'observed that "some operators lefttheirmachines running;, 'other machines, the helpers walked off,and otherpeople runningaround the plant telling people, 'No overtime,stop your machine' ",;that damage was caused ;and that the foremen were on duty when this was goingonHowever,in view,of the con-tradictorytestimony of the respondent's foremen,we do not credit Gruneisel. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked,Goldberg if the men were: discharged;, that he asked the samequestion of Kipnis, who appeared at this point; that Kipnis refusedto discuss the matter with him, saying, "I don't have anything to dowith Local 65"; that Goldberg told the men to come back for theirpay at'10 o'clock, and that they were fired; that he returned to the plantwith the employees at 10 o'clock, when Goldberg told them that theirpay was, not ready; and,that Goldberg denied them the privilege ofgetting their clothes, whereupon the second strike ,started.Burke'stestimony was substantially corroborated by the credible testimony ofemployees Landsberg, IKinstler,'and Herr.We, like the Trial Exam--iner, accept their testimony as substantiallyreflectingthe events whichfollowed after the workers were denied, access to thetplant.,,As hereinafter found, the employees who were refused entry to theplant on the morning of March 20 were, discriminatorily discharged,locked out, and thereafter ,refused employment.6.The second strike and the settlement thereofAsa result of the lock-out, Burke and'a group of employees enteredthe plant through' the shipping department and called the workersout 'oh strike. "'Much testimony was add'uced' regarding `alleged 'vio-lence by Burke and others on this occasion: Although the respondent-and Local 444' sought'td create' the 'general' impression that 'Burkebrhtelly'. assaulted; employee.'Bergstrom,-iio'evid'ence of t'hi's' w,as profduced and employee Richter testified that a nu'm'ber of people'includ-ilig himself' were' respohsilile'for i BeEgsttoni's condition,"' There "wastestimony'that'some'of-the strikers'expectorated at other workers ariacalled, them scabs. ',Th'ere' is no proof; however; that' anyone was in-timidated into'joihin', the strike, or:thitt any violence occurred.- IWe'find that"th`e' strike' was''caused` by the', respolident's . unfair laborpractices. ' ' , i., :,-,.,.-l.,. ,i, ,`i''OrilApril'4 a'proposal'for'the settlerhelit of the'strike was'made'byDespite pressure allegedly applied to',them, the girls in the1hand taping departmentrenuiined on the job,' a's did the employees"in the Haulingand storage *department and themachineshop'4Gruneisel andhSmithitestified vaguely as to assaults on,some employees bythe strikers but did not identifythe,assailants.Goldbergtestified at length to a numberof ^ i'nstanees 'whe're employees were'molestedHe' did'nof' name, the 'persons ii h'o Ni ereallegedly'annoyed, ;nor did'any, of them testify.,,The respondent's attorneyhearing that Goldberg's testimony was not offered,as proof of violence, but rather to sub-Rtanii'ate'th'e respon`dent's ciaiui'tliat,by ' refr'aiiiing'feom making further iiicestiga`tion"alsto 'the damage allegedly.caused by Local 65,'.the resporident.had'furnished consideration onits part for the settlement agreement of April 4,hereinafter discussedThe record indi-cgtes'ttie(follo^^ing^in this'iespect':'Trial Examiner ERICxsoN.As I understand it, what you are doing is sfiowing in"tire record'that therewereall'eged charges thnt'were'a consideration in the making'this"agreement.,fr.,n..,r..,^.,.u^hi S E xBERd>G.That's rig ht .'Trial Esaimnee Esicxs'ox And`sou are not attempting to'prove'the truth'of'th'em:'Dir.EISE N*BERC.Oh,'no!" 'I 'cannot'pi ove'that'this'way, I will concede that. " , I NATIONAL CONTAINER CORPORATION591United States Department of Labor.The proposal of the Commis-sioner was as follows :In the interest of National Defense and to promote peace and har-mony at the National Container Corporation plant in Long IslandCity, New York, I recommend and request that both sides agree tothe following:1.The Union immediately call off the strike and all strike activities.2.The Company immediately discharge all new workers employedby it since March 20, 1941 in its maintenance and production depart-ments.3.The Company proceed to rehire the workers who struck on March20, 1941.4.The Company employ no new employees in its maintenance andproduction departments until all available striking workers have beenrehired.5.The Union immediately withdraw all complaints and chargesnow pending with the Labor Board and the Company immediatelywithdraw its charges against any of the strikers.From my knowledge of the situation I havereason tofeel that withthe acceptance of this recommendation it should be possible to over-come all obstacles and bring about industry-wide collective bargain-ing which must inevitably inure to the benefit of the workers and allthose interested in the industry.On April 4 the respondent accepted in writing the proposals of theCommissioner.On April 4 and 5, Local 65 held. meetings at whichthe Commissioner's proposals were accepted.On April 7 the em-ployees returned to work.7.Conclusions as to interference, restraint, and coercion.A study of the record in this case indicates, and we find, that fromearly in January 1941 through the period which followed shortly afterthe settlement agreement of April 4, 1941, the respondent engagedin a coercive course of conduct to undermine Local 65 and to assistLocal 411 in its organizational campaign.After discharging Sugar-man, Local 65's first proponent, the respondent took affirmative stepsto frustrate the campaign of Local 65, and called in the representativesof Local 411 to assist in its campaign to destroy Local 65.There-after, the respondent furnished Local 411 with the names and addressesof its employees; sent a number of its employees to the headquartersof Local 411 to aid in the organizational campaign.; -permitted itsforemen and supervisors to solicit memberships in behalf of Local411 in the plant; vilified, disparaged, and ridiculed Local 65 and itsrepresentatives, thereby intimidating and coercing the employeesagainst joining that organization; interrogated its employees concern-ing union affiliation and activities;kept under surveillance the meet- 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDing places, meetings and activities of Local 65; threatened to close itsLong Island City plant in the event Local-65 should successfully organ-ize said plant; required, as a condition of employment, that employeesshould not display the insignia of Local 65; and advised and urged itsemployees to form Local 411 as a rival labor organization.We findthat by these acts the respondent has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section7 of the Act.As a result of these unfair labor practices the employees called a"holiday" on February 1, which they characterized as a strike onFebruary 3.As we have heretofore found, the strike was caused, atleast in part, by the unfair labor practices of the respondent.Duringthe course of the strike, the respondent made repeated efforts to induceits employees individually to return to work and thereby to repudiateLocal 65 as their representative, continued to demonstrate its opposi-tion to Local 65, and further supported Local 411.We find that bysuch conduct the respondent interfered with; restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, and thereby prolonged the strike.On March 6 the strike was settled by the execution of a consentelection agreement by the parties.Shortly thereafter the respondent,in violation of the Act, as hereinbefore found, demanded that certainof its employees, who were wearing Local 65 steward buttons, removesuch buttons.Upon the refusal of certain of the employees to do so,the respondent, as, hereinafter found, discriminatorily discharged 4of its employees.Thisdiscriminatory conduct caused a stoppageof work on March 13 for a period of about 11/2 hours.As hereinabovefound, the stoppage was caused by the respondent's unfair labor prac-tices.When the employees returned to work the following morning,the respondent, as hereinafter found, discriminatorily locked out 46employees for a period of about 3 hours.When Local 65 scheduled a meeting for the evening of March 19, therespondent, departing from its usual practice and for the purpose ofpreventing its employees from attending such meeting, scheduledovertime for its entire plant for that day.When Local 65 complainedabout the respondent's action in scheduling overtime, the respondentagreed to permit its employees, for the most part, to leave when theirwork was finished.This, the employees did.Nevertheless, on thefollowing morning the respondent, as hereinafter found, again dis-criminatorily locked out 18 employees.This discriminatory conductcaused Local 65 to call the second strike on March 20.This strikewas also caused by the unfair labor practices of the respondent, ashereinabove found.The strike was settled on April 4.However, -the unfair labor prac-tices of the respondent did not cease.As hereinafter found, the re- NATIONALCONTAINER CORPORATION593spondent thereafter discriminatorily refused to reinstate certain- ofcircumstances its contention that the settlement agreement of April 4is a bar to this proceeding, is without merit.B. Discrimination in hire, tenure, and conditions of employment;--further interference, restraint, and coercion1.Ira SugarmanThe complaint alleges that the respondent discharged Ira Sugarmanon or about January 8, 1941, because of his union membership and-As above found,Sugarman-wasLocal 65's first proponent in therespondent's plan.1He joined Local 65 on July, 10, 1940, and there-after actively promoted the Union by holding meetings, solicitingmembers, and advocating unionism to his fellow employees.Duringthe Union's early organizational stage he signed up some of the 'mostactive Local 65 leaders, such as 'Kinstler and Landsberg. In sum,Sugarman was an active union protagonist.Sugarman testified that he was employed by the respondent in April1940 as a clerk in the factory office at $16 per week. , His duties con-sisted of timekeeping, weighing'trucks, administering first aid, actingas stock clerk, driving the company station wagon, and other mis-ce]laneousjobs.He testified that his first pay check was in the amountof $18, and that when he asked his supervisor, David Baff, the reasonfor the additional amount, Baff told. him, "Well, we think you deserve,it"; that about 2 weeks before his discharge, Baff encouraged him toget acquainted with the duties of a second clerk in the office so-thathe could assume Baff's duties on occasion, particularly if Baff went onvacation ; that about a week before his discharge, Baff told him thatBaff was slated for a promotion and that Sugarman was the logicalman to fill his job; that at that time he had asked for a raise in salaryand was told by Baff to wait until he had finished some cost record workin which he was then engaged.He further testified that at the close'of the work day of January 8, 1941, Baff invited him to the upstairsstockroom where they could converse without being overheard; andthat Baff told him there, that he was' not displaying sufficient interestin his work. Sugarman testified that he protested the statement,whereupon Baff replied that the respondent felt there was no further,,need for him and that.he should get his pay that evening. Sugar-man then asserted that he was being discharged for his union activ-'ities,towhich Baff answered, "Well, if you hadnot," and theconversation ended.601248-45-vol 57-39 594 , DECISIONS OF NATIONAL LABOR' RELATIONS BOARD, 'Baff testified that he had been very "disappointed' in Sugarman'swork and had complained about it for several months prior to Sugar-man's discharge. ' In a written report to Goldberg, dated January'10,1941, Bad gave as "all" of his reasons for discharging Sugarman the'following :.needed an assistant capable of assuming some of my duties.Allalong he seemed satisfied to perform his clerical duties,and showedno desire to improve. I spoke to him several times about this butit didn't seem to impress him.When he asked for a raise beforeChristmas, I refused to give it to him expressing my disappoint-ment over his lack of ambition and told him that unless he showedsigns of improvement, I would get someone else.Infraction of Rules : It was brought to my attention that heauthorized the payment of wages to employees who forgot theirbadges.When confronted with this, he admitted getting noauthority but explained that he "thought it was alright for himto do so."On another occasion he went home, and left the officeunattended without saying anything to me'eveh though he knewthat the other man went home sick earlier in the day.On the few days preceding his discharge repeated attempts onmy part to induce him to get on with his work a little fasterseemed to fall on deaf ears. 'The inventory work he was doingwas dragging and far from completion.Baff testified that "about a month or a month and a half" prior toSugarman's discharge he discussed the ' matter with Goldberg; whoconcurred with him in his decision to make the discharge for reasonsstated in' the report; that after the' discharge he received no requestfrom Goldberg for a report; and that on January 10 he sent the abovereport to Goldberg as a' matter of course.On the other hand, Gold-berg testified that when Burke, the representative of Local 65, visitedhim on January 9 with regard to Sugarman's discharge, he told Burkethat he knew nothing about Sugarman's discharge and thereafter sentBaff a note,requesting a report.Baff also testified that the alleged infraction of rules, relating toSugarman's leaving the office unattended, occurred several monthsprior to his discharge.Baff's testimony, relating to Sugarman's al-leged infraction of rules by the unauthorized payment of wagesto employees who forgot their badges, is as follows : "During the sev-eral years that he [Baff 1 worked for the respondent, pay envelopes weredistributed by a .bonded agency which was forbidden to pay an em-ployee who, did not present his badge, unless authorized by Goldberg,Gruneisel, Spengler, or Baff." "Four, five or six weeks" prior toSugarman's discharge, Gruneisel reported to Baff that Sugarman had NATIONAL CONTAINER CORPORATION595authorized the agency to pay an employee who did not have his-badgewith him at the time. Baff was confronted with seven time cardswhich showed many instances of infractions of the same rule by em-ployee, Joe Pointes, who succeeded 'to Sugarman's job.Pointes,otherwise, was a competent employee; however, Baff testified that ifPointes' infractions of the rule had come to Baff's attention, he wouldhave' discharged Pointes.Pointes was hired by Baff at the rate of $16 per week, as were factoryoffice clerks who had preceded Sugarman and had' been 'promoted.Baff testified that when Sugarman was'hired, he was put on probationfor several months at $18 per week.Baff further testified that several weeks prior to, January 8 he hadmade up his mind to discharge Sugarman as soon as he- could findsomeone to replace him.However, after, he discharged Sugarman,he did not replace him until 3 or 4 weeks later.Baff made no attemptto explain the sudden decision to discharge him on January 8.Ashereinafter found in connection with the case of Gerald Davis,-Bafftold Gerald Davis on January 9 that Sugarman's discharge ". . . wassomething about unions."The contradictions in the testimony of Goldberg and Baff, theremoteness of the alleged infractions of rules, the fact that Sugarmanwas hired as a probationary employee at the rate of $18 per week,whereas his predecessors and his successor were hired at $16 perweek, the sudden decision to discharge him 3 or 4 weeks before a re-placement was made, and Baff's statement to Gerald Davis on January9, all combine to indicate that Baff's charges against Sugarman -Vpereunwarranted and merely pretexts.We, as did the Trial. Examiner,reject Baff's testimony.We find that the respondent on January 8,1941, discharged Ira Sugarman because of his union membership andactivities, thereby 'discouraging membership in Local 65 and inter-fering with, restraining, and coercing its employees, in the exerciseof the rights guaranteed-in Section 7 of the Act.Following his discharge, Sugarman continued his activities onbehalf of Local 65.About January 20 while having lunch with someof his friends in the plant restaurant, which caters to the public also;he was ordered to leave by Ginsberg on the threat of calling the police.'Ginsberg denied the incident.In view of the severe action which therespondent took to rid itself of Sugarman's influence among its em-ployees, it is not unreasonable to believe that it would order him outof the plant restaurant.We discredit Ginsberg's denial and find thatabout January 20, 1941, he ordered Sugarman out of the plant restau-rant on the threat of calling the police.While picketing -during the first strike, Sugarman joined a groupof other pickets in singing a song called "Sixty-Five is our Union." 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDKipnis heard the singing and broke in with the remark, "I will bargainwith 64 or-bargain with 66 but not with 66.Why d'on't you changethe number of your union."We credit Sugarman's testimony andfind that the. incident occurred as testified by him, despite Kipiiis'denial.During the first'strike Sugarman observed Goldberg and Kipnis in,the vicinity of strike headquarters speaking to some of the workers.Sugarman went to them and asked Goldberg what they were "doinghere speaking to'the workers.".Goldberg then shouted to Sugarman,"You' are a spy, you are a spy for the Union." - Kipnis joined in withthe charge "You are a traitor to the Company."Kipnis and Goldbergdenied the testimony of Sugarman. In view of all the evidence andthe fact that counsel for the respondent intimated during the hearingthat Sugarman had been planted by Local 65 to stir up trouble in theplant, we conclude that Goldberg and Kipnis interpreted Sugarman'sactivities in behalf of Local 65 as traitorous to the respondent.We,like the Trial Examiner, therefore, discredit the denials of Goldbergand Kipnis and, accept as true the testimony of Sugarman with respectto the above incident.On March 10 Sugarman, in accordance with 'the provisions of the,consent election agreement of March 6, returned to work with theother employees.Baff told him to wait in the lobby of the factoryoffice.When everybody else had gone to work, Baff called him intothe factory office -and told him that he was not to resume his formerduties but was to "stay out in the scale house all day long."Sugarmanprotested the new assignment and was told by Baff, "if you don't likeit you know what you can do about it."His former job was filled byPointes at that time.. Prior to his discharge; his 'weighing dutiesrequired less than 1 hour of his time per day.Moreover, his startinghour was changed from 8 a. in. to 7: 30 a. in. Prior to his dischargetrucks, which required weighing before 8 a. in., were weighed by thenight watchman. Sugarman assumed his duties as requested.Hewas kept. busy less than 1 hour per day.During the first few, dayson 'his new job; Sugarman kept the door of the scale house open andgreeted his friends as they passed by.However, Baff prevented-thisby ordering Sugarman to keep the door closed on penalty of discharge.Sugarman remained with the respondent in his new duties until thesecond 'strike started on! March 20.Thereafter, he did `not return;nor has he been offered reinstatement to the job from which he wasdiscriminatorily discharged on January 8, 1941, despite the respond-ent's promise to recall all striking employees pursuant to the settle-ment agreement of April 4, 1941.Baff testified that it was necessary to keep Sugarman in, the scalehouse because the traffic in, trucks' bringing in and taking out mer-chandise was tremendously increased when operations were resumedI NATIONAL CONTAINER CORPORATION597after the first strike,"and that Pointes, who had succeeded to Sugar=man's job, was unfamiliar with weighing.This defense is without,substance.We find that Sugarman was entitled to his old job, eventhough the respondent was compelled to discharge Pointes.We, find that the respondent, by assigning Sugarman to the scalehouse on March 10,1941, discriminated with respect to his hire andtenure of employment because of his union membership and activities,thereby discouraging membership in Local 65, encouraging member-ship in Local 411, and interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of theAct.We further find ' that the respondent, by excluding Sugarmanfrom the restaurant and by Kipnis' statements to -Sugarman, accusinghim of being a spy and a traitor, interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act.Finally, we find that since January 8,'041, Sugar-man has not been offered nor has he received from the respondentreinstatement to his former or substantially equivalent employment.2.Joseph Valentine, Paul Cianci, Sam Kinstler and Barney LandsbergThe complaint alleges that the respondent on or about March 13,1941, discharged,,locked out, and refused to employ Joseph Valentine,Paul Cianci, Sam Kinstler, and Barney Landsberg 35 because of theirmembership in and activities on behalf of Local 65.We have, previously found that Valentine and Cianci were dis-charged by the respondent on March 13, 1941, because they refused tocomply with their superiors' orders to -remove the Local 65 stewardbuttons which 'they were wearing; and that when Kinstler and Lands-berg protested the discharges to Goldberg, Spengler, and Gruneisel,they too were told that they could not work unless they removed theirsteward buttons, which they refused to do.Burke testified withoutcontradiction that on March 13 Paskes; attorney for the respondent,told him that he understood the men had been discharged for wearingsteward 'buttons.The respondent contends that thestatus quoprovision of the March6 consent election agreement was violated by Local 65 in designatingstewards.That paragraph of the .agreement follows the paragraphwhich provides that the respondent will reinstate all employees whowere on the respondent's pay roll on January 28, 1941, without discrim-ination, including Ira Sugarman; the provision in question reads asfollows :'The status quo existing during the period prior to the strike shallbe restored as rapidly as the circumstances permit.Work shall be,distributed without prejudice or discrimination.0 The complaint also named Joaquin Candanedo.As to him we shall dismiss the com-plaint since admittedly,he was not discharged. 598DECISIONS OF NATIONAL LABOR-RELATIONS BOARDWe agree with the Trial Examiner, and find that thestatus quoprovi-sion clearly refers to the restoration of the strikers to their jobs anddoes not place any restriction on the legitimate activities of the Unionor the employees.IThe respondent also contends that stewards had no right to weartheir buttons until Local'65 "hasibeen determined as the bargainingagent."That contention is without merit.The steward button indi-cates the rank and function of the'wearer in Local 65, regardless ofemployees.As hereinabove found, to order the removal of the stew-ard's button constituted an interference with the rights guaranteed inSection 7 of the Act.We find that Valentine, Cianci, Kinstler, andLandsberg were justified in refusing-to obey such orders and that therespondent's. act in discharging them upon such refusal constituted adiscrimination against them within the meaning of Section 8 (1) and(3) of the Act.We find that the respondent on-March 13, 1941, discriminatorilydisclharged Joseph Valentine, Paul' Cianci, Sam Kinstler, and BarneyLandsberg for the reason that they refused to remove their stewardbuttons when ordered to do so by the respondent,'thereby discouragingmembership in Local 65, encouraging membership in Local 411, andinterfering with, restraining, and coercing its employees in the rights'guaranteed in Section 7 of the Act.363.The lock-out of. March 14, 1941The complaint alleges that the respondent on or about March 14,1941; discharged, locked out, and refused to employ 47 named employ-ees because of their union membership and activities.We have found above that as the workers came to the plant on themorning of March 14 ready to go to work, many of them were askedto step aside by the respondent's officials and were, refused access tothe plant.A stoppage had occurred on the previous afternoon becauseof the respondent's discriminatory order directing 66 stewards to re-move their steward buttons- and because of ',the discriminatory dis-charges of Cianci, Valentine, Kinstler, and Landsberg when theyrefused to obey the order.The respondent contends that, those employees were told to waitaround so that Kipnis could speak to them after the other employeeshad gone to work and that instead of waiting they went to_union head-quarters.Board witnesses Landsberg, Kinstler, and Burke testi,'fled that when the workers came to the plant, Gruneisel refused topermit them to work and told 'them to go to union headquarters"Armour & Company,et at.,8 N. L. R. B. 1100;RepublicAzaation Corporation,51N L. R B 1186,enforced in 142 F.(2d) 193(C. C. A 2). NATIONAL CONTAINER CORPORATION599instead.to discuss the matter with him.Kipnis testified that he had neverspoken to a representative of Local, 65.We credit the testimonyof Burke; Kinstler, and Landsberg and find that the employees, whowere, refused access to the plant on the morning of March, 14, weretold by the respondent to go to union headquarters.As above found,they were allowed to go to work at about 11 a. in. after a committeehad conferred with Kipnis.The 46 employees who were kept out of the plant on the morningofMarch 14 are listed in Schedule A, attached hereto and made apart hereof.Except for Nick Varriale, Vitello, and Landsberg, theywere all identified by Gruneisel as the employees who were not "per-mitted to work until about 11 o'clock."That the latter two employeeswere among those excluded from the plant that morning is evidentfron7 the fact they were on the committee which, met with Kipnis thatmorning.We so find.' That Varriale was excluded was not definitelyproven:Absent from the list are the names of W. Koprowski and R.Willey.They are employees of a subsidiary of the respondent notinvolved in this proceeding.We will hereinafter dismiss the, cases ofVarriale,Koprowski, and Willey.Kipnis testified that the employees were excluded from the planton March 14 because they were instrumental in calling or participat-ing in the stoppage on the previous afternoon.We have found abovethat the stoppage was a concerted protest against the respondent's dis-criminatory order requiring stewards to remove their steward but-tons and the enforcement of that order by the discharge of fourstewards.Therefore, by Kipnis' own admission, the respondent waspenalizing the employees for engaging in a lawful concerted activity,protected,by the Act.We are convinced that the fact that some ofthe locked-out employees were stewards and wore steward buttonswas an additional reason for the lock-out.We find that the conduct,of the respondent, in penalizing these employees for such reasons isclearly violative of the Act.We find that the respondent on March 14, 1941, locked out the em-ployees named in Schedule A 37 hereof because of their union member-encouraging membership in Local 411, and interfering with, restrain-ing, and ' coercing, its employees in the exercise of the rights guaranteedin Section 7 ,of the Act.4.Melvin Schwartz, Harry Davis, Gerald DavisThe complaint alleges that the respondent on or about January31 and March 14, 1941, discharged Melvin Schwartz, and on March 14,'axThe spelling of names in Schedule A conforms to the corrections made at the hearing. 600 'DECISIONSOF. NATIONAL LABOR RELATIONS' BOARD1941, discharged- Harry Davis and Gerald Davis because of ^ theirunion " membership and - activities.The record establishes thatSchwartz and the two Davises were the only office employees ofr'therespondent who engaged in the first strike.38Reference has alreadybeen made to Kinstler's testimony that on' March 14 Kipnis refusedto reinstate the office employees.Harry Davistestified as follows regarding his employment- and thecircumstances surrounding his discharge : 'He was employed by therespondent on September 24, 1939, as an office boy.His startingsalary was $14 per week. Six months later he was promoted to thejob of ditto operator at $16 per week.About November 1940 he wasassigned to assist the checker, whose job it was to check sales depart-ment cards against customers' orders.He then was given anotherraise of $2 per week.Late in January 1941, he was promoted to thejob of checker,On August 26, 1940, Davis joined Local 65. Thereafter, he wasactive in soliciting his fellow employees to join the Union.At noonon January 30, 1941, he and eight or nine other employees met withSugarman in a cafeteria near the plant "to discuss the union's prob-lems, of joining up with Local 65."Among those present was MelvinSchwartz, the respondent's office boy, who then joined 'Local 65.Onor about January 31, Schwartz was discharged.On the morning of February 1, Davis asked Carl Schaeffer, therespondent's office manager, the reason for' Schwartz's discharge.Schaeffer refused to' tell him,' accused Davis of being insubordinate,and ordered him back to his desk.A -few minutes later Davis pinneda Local 65 button on his coat.39 Shortly thereafter, Goldberg andGinsberg came to his desk.Goldberg said to him, "Go away fromthat desk and get back to the corner of that little room and stay there.:. .' From now on you are office boy and you are cleaning everything."Ginsberg ordered Davis to "Leave this firm immediately."As he wasputting-on his coat and hat to go, Goldberg told him to stay, and thathis-job was office boy.He remained until the close.of the day.On February 3, Davis joined the strike with the other employees:He returned to work with the other strikers on March 10 when thestrike ended.At that time Schaeffer assigned him to work in theupstairs stockroom 40 and told him that from then on, his duties wereto clean the stockroom and 'be stockroom boy.Prior to the strike thecleaning of the stockroom had been done once a year and was about1 day's work for those assigned to the job. !The duties of the stock-IN° At that time the respondent employed about 45 office workers0 Schaeffertestified thathe saw Melvin Schwartz and HarryDavisoccasionally weartheirunion buttons in the office.40 The stockroomis used for storing company records and supplies, and is a room distinctfrom the main office but contiguous to it.1,1 NATIONAL CONTAINER CORPORATION601room boy had been incidental to the job of the office boy.Davis-pro-tested the assignment and was told by Schaeffer to take the job or gohome.Davis reported this to Burke who told Davis to do as he wastold, until after the. election, which was to be held in 3 weeks.DavisI,During the day, March 10, he left the stockroom to get a broom..01Goldberg met him and told him to go back to the stockroom, and thathe was not to be seen in the office 'or the plant. Later that day, hehad occasion to' go to the, toilet.Schaeffer met him and told him thathe should not leave the stockroom for that purpose without first gettingpermission from the office.When Davis told Schaeffer that he hadfinished cleaning the stockroom, Schaeffer told him to stay there.On March 11, Davis talked to Daniel Broshin, assistant office man-ager, who told Davis that he should quit his job and that he, did nothave "a chance here any more."Davis stayed in the stockroom during working hours until the after-noon of March 12. Then Schaeffer sent him on an errand and toldhim to go home after he had finished.The following morning he senthim on another errand of less than 2 hours duration, and told him togo home when he had completed it. On the morning of March 14,4'when -he reported for work, he was met by Schaeffer who said,"-Youcan't go back to work this time, .. . it is not your fault this time, butyou are told not to report."Upon being discharged, 'Davis went to union headquarters where-he remained during the morning. On the afternoon of the 14th, he,Gerald Davis, and Melvin Schwartz went to the plant and askedGoldberg whether they were still working for the respondent 42Gold-berg, told them to "Take it as you please."They then asked him,"What is, our status with the company," and were given the sameanswer.Finally, they asked Goldberg if they were fired, and weretold by him, "We will call you again when we feel like it."Thatending the conversation.On the same day Davis had a conversationwith Alexander Herman, one of the respondent's vice presidents.Herman suggested' that if Davis apologized for his strike and Local65 activities,'Kipnis would take him back as an employee.Davisrefused to do so.Davis has never been recalled to work.,Davis' employment history card ,bears the following notation, bySchaeffer in the box headed "Detailed Statement of reason for termi-nation"; "3/15%41 (Sat.) - --- Did not return."The employmenthistory card is a complete record of the employee's status from thebeginning 'of his employment and notes any changes that occur dur-41 It will be recalled that it was on the morning of March 14 that 46 production workerswere locked out by the respondent."At,that time the,46 locked-out employees had returned to work. 602DECISIONSOF NATIONAL LABOR RELATIONS BOARDing the employment period.On July 24, 1941, Kipnis wrote a letterto the Regional Office of the Board wherein he stated:'Re :-Harry Davis-he was 'discha'rged for insubordination .. _. ,asMr. Goldberg; our general manager, could not tolerate theoffice force of about 40 people.Goldberg testified that he knew that Davis had been discharged "atone time'for, insubordination"; and that the respondent had no, recordof his discharge, for that cause, which would normally be noted onDavis' employment history card.The only instance of alleged in-subordination toward Goldberg that he testified about concerned an'alleged statement by Davis to Goldberg that Davis was looking for-ward to the day when Goldberg would be working for Davis. Davisdenied the statement.Goldberg testified that that -statement wasmade about March 11 in the upstairs stockroom, which is out of sightand hearing of the office force.We reject Goldberg's testimony andcredit Davis' denial in this respect.Schaeffer testified that he was in charge of the office force ; thatDavis was never discharged, but just `did not show up, for work on'March 15 or thereafter; and that he knew of nobody else who couldhave discharged Davis.He testified also that if Kipnis had beeninformed that Davis was discharged for insubordination, his informs;tion was inaccurate.In view of the inconsistencies in the testimony of Schaeffer andGoldberg, Kipnis' letter to the Board, and Davis' employment historycards, it is apparent, and 'we find, that the respondent had, and gave,no legitimate reason for discharging Davis.Schaeffer admitted that Davis was -assigned to the duties at thetimes specified by, Davis in his testimony.He denied that he restrictedDavis in the use of the toilet or that i he had the conversation with'Davis on the morning of March 14 as above set forth.We, like theTrial Examiner, do not credit the denial and find that the conversa-tion occurred substantially-as related by Davis.Nor do we creditGoldberg's denial that he ever met with Harry Davis, Gerald Davis,and Melvin Schwartz, or that he restricted Davis' activities to thestockroom.Herman, a vice president of the respondent, testified that he asked.Davis to apologize to Goldberg for having told Goldberg to go to helling for Davis. This is the first and only time the word "hell" appearsin connection with the alleged insubordination- on the part of Davis.Davis testified that Herman merely asked him to, apologize for hav-ti NATIONAL CONTAINER CORPORATION603conversation,credit Davis' testimony in that regard, and find thatthe conversation'took place substantially as related by Davis.Broshin did not testify.The Trial Examiner found,and' we agree,that he advised Davis to find another job because he was aware of therespondent's antipathy toward Davis.We have found above that when the committee of locked-out em-ployees met with Kipnis on the morning of March 14,he stated thatall the employees would return to work except the office workers,viz :Harry Davis, Gerald Davis, and Melvin Schwartz;also that on thatmorning Schaeffer told Davis,"...it is not your fault this time, butyou are told not to report."The evidence establishes that Davis hadperformed his duties satisfactorily and in accordance with instructionsfrom his superiors,and that he had done nothing to merit dischargeexcept actively engaged in Local 65 activities,which were distastefulto the respondent.The fact is evident also from Schaeffer's state-ment to Davis,"it is not your fault this time . ..," from Broshin'sadvice to him to look for another job, and from Herman's admonitionthat he apologize for his Local 65 activities.Nor does thecredibleevidence disclose that he merited the punishments inflicted upon himby the changes of jobs and restrictions on February 1 and March 10.We find that the respondent on February 1 and March 10, 1941,discriminated with regard to the hire and tenure of employment ofHarry Davis because of his membership in and activities on behalfof Local 65, thereby discouraging membership in Local 65, encourag-ing membership in Local 411, and interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed in Sec-tion,7 of the Act.We further find that the respondent on March 14,1941,discharged Harry Davis for the reason that he was a member ofLocal 65 and joined in Local 65 activities,-thereby discouraging mem-bership in Local 65, encouraging membership in Local 411, and inter-fering with,restraining,and coercing its employees in the rightsguaranteed in Section7 of the Act.Gerald Daviswas employed by the respondent in April 1940 assecond assistant to Baff at the rate of $16 per week.About 3 monthslater he was promotedto thejob of first assistant. In September1940 he received a` $2 pe'r week raise`in pay.As Baff's first assistanthe took dictation from him, handled his correspondence, checked andstored materials'which came to the office,handled taping and inven-tory records,weighed trucks and checked men in the factory.Davis testified that Baff told him on January 9 that S,ugarman'sdischarge"...was something about unions," and askedhim how -hefelt about unions.Davis told Ball that he was in hearty accord "withthe union organizing the men in the factory...";towhich Baffanswered,"Suppose I take some drastic action on that."'While Baff N604.JDECISIONSOF NATIONALLABOR RELATIONS BOARDdenied,having made-the statements attributed to him by Davis, we do'not credit Baff's denials.'On January 30 Davis joined Local 65.On February 3 he joinedthe,strike with, the other employees and continued in that activity,until the strike was settled.On March 10, he returned to the plant with the rest of the strikersto'go to work. , There, according to Davis, Baff told him to go up-stairs and work in the st6ckroom,43 "and stay up there.Don't comedownstairs and talk to any men or disturb any men in the factory"Davis reminded Baff that the March 6 agreement provided forreinstatement without discrimination, to which- Baff replied thatDavis had done stockroom work before the strike-and "Well, you willdo it now."Davis-asked him what duties he was to perform in thestockroom and was' told, "Well, you take inventory again," 44 and thathe was to hand out such stocks as are asked for.Davis took the newjob.Prior to the strike he had not spent as much as 3 hours per day'in stockroom duties, nor lhid the respondent employed anyone forfull time stockroom work.' Neither had anyone previously been con-fined to the stockroom exclusively, or been forbidden to talk to fellowemployees.,Davis further testified that -about March 12 Kipnis came to thestockroom and told him that he could not understand why Davis hadjoined Local 65 and had become connected with "this riffraff"; that hewas a bright, ilitelligent boy and could have gone "far"' with therespondent, but that members of Local 65 do not advance; that Local 65,.does not "raise you up; they pull you down ; they are riffraff; theyare communists; they are rats; they speak to you with a stick to beatyou over the head to drive their points in."Kipnis denied this con-versation.Upon the entire record, we do- not credit his denial.On the afternoon' of March 13 Davis noticed that the men in theyplant had stopped working.He testified that he came downstairs - ,to the office and was confronted with a new employee, whose nameDavis did not know, but who had taken his job during the strike andstill retained it.This employee asked Davis what he was doing in theoffice.Davis told his successor that it appeared that some unionactivity was in progress, whereupon Davis' successor warned Davisto go back to the stockroom or he would call Baff. Baff was called.He told Davis to go back to the stockroom; that as an office employeelie had no concern with the activities of factory employees; and thatif be did not go back to the stockroom, to "go out."Davis, after a43The stockroom serves the factory office for the storing of supplies and is separateand'distinct from the main office stockroom.There is no chair in the room'-and the onlywalking space in it is a corridor about 4 feet by 3 feet44Davis had, taken inventory in December 1940, a job which two men could finish in1 day.} NATIONAL CONTAINER CORPORATION'605few- moments, went out.He thereby joined his fellow employees intheir concerted activities which resulted in the stoppage of Match 13and which we have heretofore found was caused by the unfair laborpractices`of the re'spondent.'On the morning of March 14 Davis reported for work as usual.Ballmet him and told him that there- was no work for him.He askedBaff if he was laid off or discharged and what status lie had with therespondent.Baff's final answer was, according to Davis, "You can't'get me to say anything.All I am telling you is there is no more work."Davis left.'As he was leaving the plant, lie met Melvin Schwartz.The two of them went to,union headquarters; where they met HarryDavis.Later that day Harry Davis, Gerald Davis, and. Melvin Schwartzwent to see Goldberg.Thus, Gerald Davis' testimony in respect tothat meeting substantially corroborates the testimony of Harry Davis,as above set forth.We find that, in addition to Harry Davis' testi-mony with regard to that conversation, Goldberg said, "You ,^aunt,astatement from me for the Labor'Board."Gerald Davis has not been recalled to work for the respondent.Heis now serving in the armed forces of the United States.Baff is also serving in the armed forces of the United States.Hedid not materially negative the testimony of Gerald Davis.OnMarch 15 he sent to the front office of the respondent in the regularcourse of business the following communication:.SUBJECT: DISMISSAL OF BOB (GERALD) DAVISSince his return to.work on Monday, March 10th; his mannerwas arrogant and his tonecondescending.He reported late for work every morning from Tuesday 'toFriday and while he stayed late to make up the lost time he com-plained about the schedule of hours.He indicated that he did not like the work assigned to him andkept annoying me with requests to 'change his work.When the factory, employees stopped working at 3 p. in. onThursday, he also stopped working and insisted on joining theothers.(His people he called them.) .He was told not leave the office. and sat in the factory vestibuleorating to the watchman and others present on the benefit, etc.of the New Order which the labor union would bring about.Heremained there for approximately two hours and because of this,the scale was unattended from 4 to 5 p. in..He was not permitted to return to work that day or, the follow-ing day.Baff remembered the conversation with Davis relative to his dutiesin the stockroom after the first strike on March 10, and did iiot deny 606-DECISIONS 1OF- NATIONAL LABOR RELATIONS BOARDthat the conversation was, substantially as related by Davis./ Hesought to justify Davis' new assignment by the following testimony :It was necessary to assign him to the stockroom because of thecondition _of the stockroom for one thing.He had already beenreplaced by another employee, and so I assigned him to the -stock-room.Baff denied that he confined Davis to the stockroom and restrictedhim from talking to other employees.However, Davis' testimonythat his successor Warned him to go back to the stockroom on March13 on the penalty of calling Baff, is undenied.The successor calledBaff and Baff ordered Davis back to the stockroom.We, like theTrial.Examiner, reject Baff's denial.In addition to the fact that the settlement agreement of March 6provided for the return of the 'strikers without discrimination, it iswell settled that a refusal to reemploy a striker is a violation of Section8- (3) of the Act, where, as'here, the strike was caused by the unfairlabor 'practices of the respondent.Davis was a participant in anunfair labor practice strike.When he returned to,the plant to go towork on March 10, he was entitled to his former job, even if it werenecessary to discharge his successor.The credible testimony dis-closes, and we find, that the respondent gave no reason, other thanthat his job had been filled by a strikebreaker, for refusing him thatjob.-We credit the 'testimony of Gerald Davis with respect to his-con-versations with the respondent's officials and with respect to the eventswhich culminated in his discharge, and find that on March 10, 1941,the. respondent discriminated with regard to the hire and tenure ofemployment of Gerald Davis for the reason that he was a memberof and joined in the union activities of Local 65, thereby discouragingmembership in Local 65, encouraging membership in Local 411, andinterfering with,-restraining, and coercing its. employees in the exer-cise of the rights guaranteed in Section 7 of the Act.We further findthat the respondent discharged Gerald Davis on March 14, 1941, because of his membership in and activities on behalf of Local 65, therebydiscouraging membership in Local 65, encouraging membership inLocal 411, and interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.We also find that the respondent on March 12 vilified and dis-paraged Local 65 and its leaders as part of its course of conduct, in-terfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.Melvin Schwartzdid not testify.The evidence establishes that hewas the respondent's office boy.He joined Local 65 on or about 'Jan-uary 31,.On the same day the respondent discharged him.No 'evi= k607despite the fact that the complaint alleged that Schwartz was dis-charged because of his union membership and activities.He joinedthe strike on February 1 and continued as a striker until the end.On March 10 Schwartz returned to his job as office boy.On'March14 he was denied the right to go to work.The respondent offered noreason for discharging him, and when he, with the two Davises askedGoldberg on that day if he was discharged, Goldberg refused toanswer, stating that the employees wanted a statement for the "LaborBoard."Schaeffer testified that he had seen Schwartz and HarryDavis wear, their union buttons in the office.The facts and circum-stances in the case lead us to find that the respondent discharged'Schwartz on January 31- and March 14 because it knew of and resentedhis union activities, thereby discouraging membership in Local 65,encouraging membership in Local 411, and interfering With, restrain-ing, and coercing its employees in the exercise of the rights guaran-teed in Section 7 of the Act.'5.The lock-out of March 20The complaint alleges that the respondent on or about March 20 ,discharged, locked out, and refused, to employ'21 named employeesbecause of their union membership and activities.Gruneisel testi-fied that all the employees so named in the'complaint were kept fromwork that morning except Benjamin Migdalski, Stella Stevens, Her-man Rivera, and Bernard Herr. The time cards show that Migdal-ski,Stevens, and Rivera worked on March 20.We shall dismissthe complaint as to-these employees.As is hereinafter found, Herrwas kept out of the plant with the others, all of whose names appearin Schedule B, which is attached to and made a part of this Decisionand Order.As above found; a number of men were picked out of line when-theyreported for work on March 20. The decision' to lock out the em-ployees named in Schedule B was arrived at on the evening of March19 at a meeting between Kipnis, Goldberg, and Gruneisel.The testi-mony of Gruneisel, who appears to have selected the men,.as to thebasis for his selections was replete with contradictions.He'statedthat "those selected were the ones who started a-walk-out on the 19th,left their. machines running, causing damage to paper, and walking,out of the plant 'without anyone talking to them or anything else."He then testified that he picked out people who were machine tendersor, had anything to do with a machine.He stated first that he wassure that he did not select employee Bernard Herr on that, morningbecause Herr had nothing to do with a machine, then because Herrdid not work in the department that walked out, and finally admitted 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Herr was working in the fibre department that walked out, thenadmitted that Herr was working in the fibre department which was,supposed to work until 6.Gruheisel testified that those kept out onthe 20th had caused damage, disturbance, and fights, and again, thatall'- of ,them- had -somethiiig to do with the istoppage and leavingmachines running, and finally that he selected only the "ring leaders."Herr, whose testimony we, like the Trial Examiner, credit, testifiedthat he was one of the employees who was kept out, on the -20th, andthat he worked on the evening of the 19th until his foreman, Lombardo,told,hiin to-go home.The respondent's time cards'show that'Herrworked until 5:16 p. in. 'on the 19th and did not work on the 20th.We find that Herr was denied entry to the plant on the 20th.Goldberg testified that the employees, who were picked 'out on the20th, were those who did not work until 6 p. in. on the 19th, and furtherstated that he believed certain departments were not supposed towork until 6 p. in.Kipnis testified that certain employees were askedto step aside and find out why, "when their own men agreed to certain-things and they do not back their own committee."-We find that Gruneisel's claim that he selected the men on the basisof their operation of machines is without foundation in view-of thefact that, with but three or four, exceptions, he'admitted that none ofthose selected was a machine operator or had left his machine running.Although the foremen of the slitting and nesting' departments testi-fied, neither,of them mentioned that any niachines had been left runningon the 19th.These were the two departments in which Gruneiseltestified that such a condition existed.-It thus appears that, in addition'to Gruneisel's contradictory testi-mony as to the reasons for keeping the, employees from going to workon the morning of March 20, neither Kipnis nor Goldberg corrob-orated 'him.We reject as incredible his testimony concerning thereasons for locking out the-employees , on March 20.The time cardsshow that all but 68 of the 232 employees who worked on March 19,punched out before 6 o'clock.Still, only 18 men were locked out.We find, therefore, that the reasons given by Goldberg have no basis infact. -We have found above that the committee which met with Kipnison Marcli 19 agreed that the combiners would work until 6 p. in. andthe other departments would work so -long as there was work to be'done, but not-longer than 6 o'clock; and that Kipnis was told that since'the committee did not represent the union members, it would not takethe 'responsibility of binding * the employees to the agreement. Itthereupon devolved upon the respondent to notify the employees inthe usual and customary way, which, v'as by its foremen, of the new -overtime order. IThe evidence establishes that it did not'do so.Thecombiners worked until 6 o'clock.Goldberg testified that he believed NATIONAL CONTAINER CORPORATION609that certain departments were not supposed to work until 6 p. in.It therefore follows, and we find, that no agreement:was broken whensome of the eniplcyee-s left at the usual quitting time- and others',there-after worked' until after 6 p. in.We further find that the respondent'sdealings with a non-representative and unauthorized committee of theemployees was calculated to and did confuse the workers as to theovertime requirement and that the confusion was aggravated by thefailure'of the foremen in some departments to ask their employees towork ove`rtime'.In addition, we find that Kipnis' reason for lockingout the employees on the morning of March 20 is without merit.As we Jade hereinabove found, the overtime order of March 19 wasdiscriminatorily designed to keep the respondent's employees fromattending a previously scheduled meeting of Local 65.We furtherfind that the employees named in Schedule B attached hereto, werelocked out of the plant by the respondent on the morning of March 20because of their union membership and activities in attending the,previously scheduledmeeting of- Local 65 in disregard of thediscriminatory overtime order.The respondent denies that the workers who were locked out onMarch 20 were discharged.The pay roll for. the week ending March18 shows that the entries opposite the names of each of the employeeslocked out on the'20th appear in distinctive green crayon;'' a checkwas drawn on March 20, which was not a pay day, covering the payof the employees-locked out on the 20th,-not only,for the pay due themfor the week ending March 18, but also for one additional day's pay,viz;March 19, which normally would not have been paid until March28. , Gruneisel, whose testimony was admittedly hearsay, testified thatthe' drawing of this check was an accident' which resulted' from thefact that an office-boy erroneously took the time cards and time war-rants of these employees from Gruneisel's desk to the pay-roll depart-ment where another error-was made in drawing a check for their pay.He could not explain why only these cards were removed from hisdesk' by the office boy and not other time cards of absentees, which-were there; nor' could- he cite another instance when such a 'mistakehad been made.The pay-roll clerk with first-hand knowledge of thefacts was not called to testify.It is the contention of the respondent that the green crayon entrieshave little significance because two of the employees whose entries arealso in green crayon,-viz:Goldstein and Horowitz, were locked outthat morning and were not so alleged in the complaint. The respond-ent made the same claim 'concerning Herr, whose entries also are inu In addition to those named In Schedule B, the pay roll carries similar entries as toemployee Canderelli,who admittedly was in the excluded group601248-45-vol 57-40 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDgreen cr'ayon and who is alleged in the complaint to have been lockedout on the 20th.As above found, Herr was locked out on the,20th.Canderelli, who was admittedly locked out on the 20th, also has hisentries, in green crayon; yet his name is not alleged in the complaint.The time card records show that neither Goldstein nor Horowitzworked on the 20th; no credible explanation of their absence was givenby the respondent.Both Goldstein and Horowitz were members ofLocal 65; having joined on January 21 and January 14, respectively.Although the time cards show that about 40 workers (excluding thoseon the night shift) did not report for work on March 20, and althoughGruneisel's explanation of the alleged mistake involved the-commm-gling of the cards of the locked-out employees with those of absentees,and although some non-members of Local 65 were absent on the 20th(i. e. DiGeorgio J-31, and Leff J-62), it is noteworthy that only Local65-members are included among the group whose pay,was drawn onthe 20th.Gruneisel admitted that he had segregated the time cardsof the locked-out group on the 20th, which, we find, indicates that thecards of Horowitz and Goldstein were included in this group whenthe cards; were taken to the pay-roll department.We also note thaton the 19th Horowitz and Goldstein punched out, at about the sametime as employees Kiezak, McCarthy, and Herr., It is reasonable toassume, and we find, that since the latter employees were locked out,Horowitz and Goldstein ,were accorded the same' treatment.Even ifGoldstein and Horowitz were mere absentees on March 20, the re-spondent offered no credible explanation of the pay-roll entries con-cerning the other locked-out employees,'and of the fact that a checkwas drawn for their pay on the 20th.Kipnis,did not deny having given instructions to draw the pay checkfor this group of employees; nor to pay them off. ,, This, he said hecould not recall because "It is such a trifling matter to me."In view of all the evidence we find that the respondent's pay-rollrecords indicate that the respondent intended to pay off the locked-outemployees on the 20th; that a pay check was drawn-for this purpose;and that the respondent's contention that it had no intention to, anddid not; discharge any one on that day has no merit.We find, further,that this evidence corroborates that'of Burke regarding the instruc-tions given the men to come back for their pay, as above set forth.From a consideration of 'all of the evidence, we find that the re-,activities, thereby discouraging membership in Local 65, encouragingmembership in Local 411, and interfering with, restraining, and coerciiig. its employees in the exercise of the rights guaranteed in Section 7of the Act. UNATIONAL CONTAINER CORPORATION, '6116.LionelMedina, Harry Brown, Harry Davis, Joseph Valentine,Stephen ArvayThe complaint alleges that Lionel Medina on April 4 and 10, HarryBrown on April 4, and on various occasions thereafter, Joseph Valen-tine and Stephen Arvay on April 7, and Harry Davis on March 10,applied for and were refused reinstatement by the respondent to theirformer or substantially equivalent employment, for the reason thatthey joined and,assisted Local 65. The case of Harry Davis has beendiscussed. above in Section 4.As,-stated hereinabove, the second strike was settled on April 4 bythe parties' acceptance of proposals submitted by Comiiiissioner Liller.'It is undisputed that the respondent undertook to ' telegraph, thoseemployees whom it was ready to reinstate that work was available.There was no duty on the part of the workers to apply for reinstate-ment in the absence of such notice:- Nevertheless, on April 7, the daythe notified employees returned to work, Osman, a Local 65 represent-ative, telephoned Kipnis and told him that some of the employeeswere refused employment when they reported for work that morn-ing.Kipnis answered, according to the uncontradicted testimonyof .Osman, which we credit, "I have nothing to discuss with you. Iwill hire whoever I please and I will fire whoever I please, and ifyou do-not like it, you can go plumb to hell.",---Lionel Medinadid not receive a telegram but reported to the plant,only to be told by Gruneisel that he was not wanted.He has notbeen recalled to work.Medina joined Local 65 on February 7, 1941.He took part in bothstrikes.As above found, he refused to cooperate with the respondentin its scheme to promote Local 411.On March 13 he had befriendedemployee Harry Rodriquez by acting as his interpreter when Spenglerordered Rodriquez to remove his steward button.The respondent contends that Medina was not reinstated becausehe had told Kipnis,to go to hell.This, he admittedly did on March25 when he went to the plant for -his, pay during the ,period of thesecond strike.While Medina was standing in line, Kipnis taunt-ingly asked him several times "for a smile." Instead, Medina toldhim to go to hell. It thus appears, and, we find, that Kipnis pro-voked the incident.In his letter to the Regional Office dated July.24,1941,Kipnis wrote: "I felt as'president of the company I did notdeserve such treatnment, and if I didn't fire the man for insubordina-tion, it would have a bad effect, on the other employees who heardthe remark he made to me." On March 13 Richter used worse lan-guage toward =Gruneisel with impunity, when he refused to obey anorder Gruneisel gave him; on March 10 Smith "steamed" at Ginsberg,"What the bloody hell is ,going on here?" without reproach or discip- 612DECISIONS,OF NATIONAL LABOR RELATIONS BOARD _liriary action being taken against him.An overall consideration ofthe case leads us to conclude and find that Medina was refused rein-statement, not because Medina made the remark to Kipnis, ,butbe-cause he was active in Local 65 affairs "and refused to be respondent'stool in its campaign to destroy Local'65 and to promote'Local 411.state Lionel Medina to his' former 'or substantially equivalent employ-ment for the reason that he joined and assisted Local 65, thereby dis-couraging membership in Local 65, encouraging membership in Local411, and interfering with, restraining, and coercing its employees inthe exercise-of the rights guaranteed in 'Section 7 of the Act..,&eph,en Arvayjoined Local 65 before the first,strike and was madea steward. , Shortly prior to the strike his foreman, Joe Lombardo,asked him why he joined "that.CIO union," and suggested that Arvayattempt to "organize a'company union."He refused to do so.Arvayparticipated in both strikes and was not called back to work after thesecond strike even though his job was admittedly available.At alltimes since, he has desired reinstatement to his former job. In Sep-tember 1941 the respondent sent him to work in its California plantwith the promise that it would also pay his transportation back toNew York if he were not, satisfied with the job.-He returned to NewYork late in November 1941, the respondent having defrayed all ofhis expenses.The respondent has not recalled him. In defense of 'itsposition Gruneisel testified that about 2 weeks after April- 7 he wastold by Arvay that 'he was working in Jersey; that Gruneisel askedhim, "was he going back to work"; and that Arvay said,he would goout of'-town if the respondent had a job for him in one of its other-plants.- 'It was the duty of the respondent to notify Arvay that hisjob was available for him.This, it-did not do.We find that the respondent on April 7, 1941, failed and refused toreinstate Stephen Arvay to his former or substantially equivalentemployment because he` joined and assisted Local 65, thereby, dis=couraging membership in Local 65, encouraging membership in Local411, and interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act.Harry Brownwas the picket captain for Local 65 in both strikesand had been in the respondent's employ since 1934 as a chopper,machine operator.He was the only regular chopper machine oper-ator in the plant. - Although the respondent sent, for employees whomitwished to reinstate after the second strike, Brown was not recalled.On April 7 and on several subsequent occasions, he asked Gruneiselfor his job and was told each time by Gruneisel' that there was nowork for him. No valid defense was offered by the respondent' fornot reinstating him.We, like the Trial Examiner, ascribe the failureand'refusal of the respondent to reinstate Brown to his union, activities'. NATIONAL CONTAINER CORPORATION"We find that the respondenton April 7,1941,failed and,refusedto reinstate Harry Brown to his former or substantially equivalent'employment for the reason that he joined and assisted Local 65, therebydiscouragingmembershipin Local .65, encouraging membership inLocal411, 'and'interferingwith,,restraining,and coercing its em-ployees in the exercise of the rights guaranteed in Section7 of the Act.JosephValentinehad been employedby the respondentsince June,-'1939.His strong union sympathies have already been discussed inconnectionwith the March`13 stoppagein Section 2, above.He wasnot offered reinstatement after the second strike,although there waswork available for him.He reported for workon April 7 but, wasrefused employment by Giuneisel.In the fallof 1941 he again ap-plied for his job and wastold by,Gruneiselthat therewas no workfor him because the machineon which he formerlyworked had been,,removed from the plant.The last entryon his employment historycard withregard to reason for termination of employment is "3/20/41Left Strike."We find thathe was refused employment because ofhis union activities.We further find that the respondenton April 7, 1941,failed andrefused to reinstateJosephValentine to his former or substantiallyequivalent employment for the reason that he joined and assistedLocal65, thereby discouraging' membership in Local 65, encouraging'membership in Local411, and interfering with,restraining,and co-ercing itsemployees in the exerciseof the rightsguaranteed in Section7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR'PRACTICES UPON COMMERCEWe find that'the activities of the respondent set forth'in SectionIII, above,-occurring in connection with the operations of the respond-ent described in Section I, above, have a close, intimate, and substantialrelation to trade, traffic,and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the respondent had engaged in, and is engagingin, unfair labor practices'we shall order it to cease and desist there-from and to take certain affirmative action which we find is necessaryto effectuate the policies of the Act.We have found that.the respondent discharged Ira Sugarman onJanuary 8,1941, and thereafter refused to reinstate him to his'formeror substantially equivalent employment because he joined and assistedLocal 65.We have further found that the respondent violated theAct on March'10 by assigning Sugarman to the scale house, t position 614DECISIONS' OF NATIONAL LABOR RELATIONS BOARD1,not substantially equivalent to' that held,by him prior to his dischargeon January 8, 1941.We shall, therefore, order the respondent to offer- him immediate and full reinstatement to his former or substantiallyequivalent employment without prejudice to his seniority and,otherrights and privileges.We shall further order the respondent tomake Sugarman whole -for any loss of pay that he has suffered byreason 'of the -respondent's discrimination against him, by payment tohim of a,sum of money equal to the amount which he normally would' haveearned as wages from January 8, 1941, the date of his discharge,toMarch 20, 1941, the date on which Sugarman participated in thestrike of Local 65, and from April 7, 1941, the date upon which ' therespondent should,have recalled him to work pursuant to the settle-ment agreement, to the date of the respondent's offer of reinstatement,less his net earnings 46 during such periods.We have,found that on March 13 the respondent discharged JosephValentine, Paul Cianci, Sam Kinstler, and Barney Landsberg be-,cause of their refusal to remove their steward buttons and theiractivities on behalf of Local 65.These employees ' were rein-stated,to their jobs 'on March 14, 1941.We shall order that they be madewhole for any loss of pay they have suffered by reason of, their dis-criminatory discharge, by payment -to each of them of a sum of moneyequal to the amount which each normally would have earned as wagesduring-the period of the respondent's discrimination against him fromMarch 13 to March 14, 1941, less his net earnings during such period.We have,found that the respondent on- March 14 discriminatorilylocked out the employees named in Schedule A attached to this Order.The respondent reinstated them to their' job's approximately 3 hourslater.We shall order that the respondent make them, whole for anyloss of pay they have suffered by, reason of their having been dis-criminatorily locked out for that period by payment 'to them of asum of money equal to the amount which each normally would haveearned as wages during that period, Bless his net earnings during suchperiod., -- ,,We have found that the respondent discriminatorily discharged-Melvin Schwartz on January 31 and reinstated him on March 10, 1941;.that on March 14 it again discriminatorily discharged him and sincethat day has refused to reinstate him to his former or substantiallyequivalent employment.We shall '-order that the respondent offerto Melvin Schwartz -full and immediate reinstatement to his former46By "net earnings"ismeant earnings less expenses,such as for transportation,- room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere. 'SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumberand SawmillWorkers Union,Local 2590,8N L. R B. 440. Moniesreceived for work performed upon Federal,State, county,municipal,or other work-reliefprojects shall be considered as earnings.SeeRepublic Steel v. N. L.R.B.,311 U. S. 7. NATIONAL CONTAINER CORPORATION:-615'or substantially equivalent employment and make him whole for any,loss of pay he has suffered by reason of -his discharges, by paymentto him of a sum of money equal to the amount which he normally'would have earned' as wages during the period from January 31 toMarch 10, 1941, and during the period from March 14, 1941, the dateof his second discharge, to the date of respondent's offer of reinstate-We have found that the respondent on March 10 discriminated withregard to the hire and tenure-of employment of Harry Davis by assign-ing him to an inferior job, and that it discriminatorily discharged himon March 14.We shall order that the respondent offer Harry Davisfull and immediate reinstatement to the job which he held immediatelypreceding March 10, 1941, or to a substantially equivalent position,and to make him whole for any loss of pay he has suffered by reasonof the respondent's discrimination against him, by payment to himof a sum of money equal to the amount which he normally would haveearned as wages from March 14, 1941, the date of his discharge, tothe respondent's offer of reinstatement, less his net earnings duringsuch period.AWe have found that the respondent.on March 10 discriminatedwith regard to the hire and tenure of employment of Gerald Davis,by assigning' him to an inferior job, and that it discriminatorily dis-charged him on March 14 and has thereafter refused to reinstate himto'his former or substantially equivalent employment.Davis is nowserving with the armed forces of the United States and is accordingly-not available for immediate reinstatement.We shall order that therespondent, upon application by Gerald Davis within 40 days afterhis discharge from the armed forces of the United States, offer himreinstatement to his former or substantially equivalent position, with-out prejudice to his seniority or other rights and privileges.Weshall further order that the respondent make whole Gerald Davis forany loss of pay he has suffered by reason of the respondent's discrimi-nation against him, by immediate payment to him of a sum of moneyequal to the amount which he normally would have earned as wagesduring the,period between March 14,- 1941, the date of his discharge,and the date 'of his induction into the armed'forces, less his net earn-ings during such period; and by payment to him of a sum of moneyequal to the amount which he normally would have earned as wagesduring the period between-a date 5 days after Gerald Davis' timelyapplication for reinstatement and the date of the respondent's offer ofreinstatement, less his net earnings during such period.We have found- that the respondent on March 20 discriminatorilylocked out and discharged the employees named in. Schedule B ofthis Order.Some 3 hours later all of these employees went on. strike.We shall order that the respondent make whole all the employees r.616DECISIONS OF NATIONAL LABOR RELATIONS BOARD1iiamed in Schedule B hereof, for any loss of pay they have sufferedby reason of the respondent's discrimination against them,by paymentto them of a sum of mol'ley equal to the amount which each normallywould have earned as wages from the startingtime of his employmenton March 20, which we have found was 8 a. in., until he'went on strike,less his net earnings during such period.We have found that the respondent,on April 7,1941,and thereafter,refused to reinstate to their former or substantially equivalent employ-ment Lionel Medina,Harry Brown,Joseph Valentine,and Stephen'Arvay because they joined and assisted Local 65.We shall order thatthe respondent offer them immediate and full reinstatement to theirformer or substantially,equivalent employment and make them wholefor any loss of pay they have suffered by reason of the respondent'sdiscrimination against them,by'payment to each of them of a sum of'money equal to the amount which each normally would have earnedas wages from April 7,1941,the date of the discrimination, to the dateof the respondent's,offer of reinstatement,less his net earnings duringsuch period.We have found that'-the respondent unlawfully sponsored, main-tained, assisted,and supported Corrugated and Fibre Workers Union,Local411, International Brotherhood of Pulp, Sulphite&Paper MillWorkers, affiliated with the American Federation of Labor. In orderto. insure to the employees the full and free exercise of the rights guar-anteed in Section 7 of the Act, without interference,restraint,or coer-cion by the respondent,we shall order that the respondent withholdrecognition from Local 411 as the representative'of any of the em-ployees of the respondent at its Long Island City plant for the pur-poses of collective bargaining,until such time as Local 411 may becertified as their representative by the Board.No provision of our Order, however, shall be construed as affectingor interfering with the respondent's administration of the terms andobligations of the existing contract with Local 444, first executed on.September 24, 1941, and as thereafter renewed.Upon the basis of the above findings of fact and upon the entire'record in the case, the Board makes'the following: ''CONCLusIoNs of LAW'1.United Wholesale '&Warehouse Employees of New York, Local-65, affiliated-with the Congress of Industrial Organizations is a labororganization within the meaning of Section 2(5) of the Act.2.International' Brotherhood of. Pulp, Sulphite&:PapeF'MillWorkers U.S. Corrugated Workers Union, Local 444, affiliated -withthe American Federation of Labor is a labor organization within themeaning of Section 2(5) of the Act. ' NATIONAL CONTAINER CORPORATION6173.Corrugated and Fibre Workers Union, Local 411, InternationalBrotherhood of Pulp, Sulphite & Paper Mill Workers, affiliated withthe American Federation of Labor, is a labor organization within themeaning of Section 2 (5) of the Act.-4.By discriminating in regard to the hire and tenure of employ-ment of Ira Sugarman, Joseph Valentine, Paul Ciahci, Sam Kinstler,Barney Landsberg, Melvin Schwartz, Harry Davis, Gerald'Davis,Lionel Medina, Harry Brown, Stephen Arvay, and the employeesnamed in schedules A and B, hereof,,thereby discouraging membershipin United Wholesale & Warehouse Employees of New York, Local 65,affiliated with Congress of Industrial Organizations, and encouragingmembership in Corrugated and Fibre Workers Union, Local 411, In-ternational Brotherhood of Pulp, Sulphite & Paper Mill Workers, af-filiated with the -American Federation of Labor, the respondent hasengaged in and is engaging in unfair labor practices within themeaning of Section 8 (3) of the Act.,5.By interfering with, restraining, and coercing its" employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting. commerce, within the meaning of Section 2 (6) and (7) of7.The strikes of February, and March 13 and 20, 1941, were causedand prolonged by the respondent's unfair labor practices.8.The respondent did not discriminate against Joaquin Candenadoon March 13, 1941, W. Koprowski, R. Willey, and Nick Varriale onMarch 14, 1941, and Benjamin Migdalski, Stella Stevens, and HermanRivera on March 20, 1941.ORDER,Upon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent,National Container Corporation, Long Island City, New York,and its officers, agents, successors, and assigns, shall :1.Cease and desist' from :(a),Discouraging membership in United Wholesale & WarehouseEmployees of New York, Local 65, affiliated with the Congress of In-=dustrial Organ'izations' or any other ' labor organization of its-ers Union, Local 411, International Brotherhood of Pulp, Sulphite &Paper Mill Workers, affiliated with the American Federation of Labor,or any other labor organization of its employees, by demoting, dis- 618DECISIONS OF NATIONAL' LABOR RELATIONS BOARDcharging or refusing,to reinstate any of its employees, or by discrimi-nating in any ' other manner in regard to their, hire and tenure ofemployment, or any term, or condition of their 'employment; ' ',(b)Recognizing Corrugated and Fibre'Workers'Union, Local 411,International Brotherhood of Pulp, Sulphite & Paper Mill Workers,affiliated with the American Federation of Labor, as the representa-tive of any of its employees at its Long Island City plant- for thepurposes of collective bargaining, with respect to grievances, labordisputes, wages, rates of pay, hours of employment or other ,conditions`of employment, unless and until that organization shall have beencertified by the-Board as such representative;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form'labor organizations, to join or assist United Wholesale`& WarehouseEmployees of New York, Local 65, affiliated with the Congress' ofIndustrial Organizations, or" any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities, for the purposes of collective bargainingAct.,I t2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withhold recognition from Corrugated and Fibre WorkersUnion, Local 411, International Brotherhood of Pulp, Sulphite &Paper Mill Workers, affiliated with the American Federation of Labor,as the representative of any of its employees at its Long Island Cityplant, for the purposes of collective bargaining with respect to griev-',ances, labor disputes, wages, rates of pay, hours of employment, orother conditions of employment, unless and until that organizationshall have been certified by the Board as such representative;(b)Offer Ira Sugarman, Harry Davis, Melvin Schwartz, LionelMedina, Harry Brown, Joseph Valentine, and Stephen Arvay, im-mediate and full reinstatement to their former or substantially equiva-,lent positions without prejudice to their seniority or other rights andprivileges ;(c)Make whole Ira Sugarman for any loss of pay he has suffered'by reason of the respondent's discrimination 'against him, by payment'to him of, -a sum of money equal to the amount which he normallywould have earned as wages from January 8, 1941,"the date of his dis-charge, to March 20, 1941, the date on which Sugarman participatedin-the-strike of- Local 65, and from April 7, 1941, the, date -upon whichthe respondent should have recalled him to work pursuant to a settle-ment agreement, to the date of the respondent's offer of reinstatement,less his net' earnings during such periods;, . NATIONAL CONTAINER CORPORATION^619(d)_Make whole Harry Davis, Melvin Schwartz, Lionel Medina,Harry Brown, Joseph Valentine, and Stephen Arvay for any loss ofagainst them, by payment to each of them of a sum of money equal,to the amount which each normally would have earned as wages fromthe date of the respondent's discrimination against him to the'dateof the offer of reinstatement, less his net earnings during such period;(e)^Upon application by Gerald Davis, within 40 days after hisdischarge from the armed forces of the United States, offer him im-mediate and full reinstatement to his former or `substantially equiva-lent position, without prejudice to his seniority or other rights andprivileges;'i(f) "Make whole Gerald Davis for any loss of pay he has sufferedby reason of the respondent's discrimination against him, by imme-diate payment to him of a sum of money equal to the amount whichhe normally ,would have earned as wages during the period betweenthe date of,his discharge and the date of his induction into the armedforces of the United-States, less his net earnings during such period;and a sum of money equal to the amount which he normally would haveearned as wages between a date 5 days after Davis' timely applicationfor reinstatement and the date of the respondent's offer of reinstate-ment, less his net earnings during such period;(g)Make whole Joseph Valentine, Paul Cianci, Sam Kinstler, andBarney Landsberg for any loss of pay they -have suffered by reasonof the respondent's discrimination against them, by payment to eachof them of a sum of money equal to the amount which each normallywould have earned as wages during the period of the respondent'sdiscrimination against him from March 13 to 14, 1941, less his netearnings during such period;(h)Make whole the employees named in Schedule A, attached tothis Order, for any loss of pay they have suffered on March 14,'1941,by reason of the respondent's discrimination against them on thatdate, by payment to each of them of a sum of money equal. to theamount, which each normally would have earned as wages on March14, less his net earnings during such period;'(i)Make whole, ,the employees named in Schedule B, attached tothis Order, for any loss of pay they have suffered on' March 20, 1941,by reason of the' respondent's discrimination against them on thatdate, by payment to each of them of a sum of money equal to theamount which'each -normally would have earned as wages from theperiod of the discrimination against him on March 20 to the time,when he joined the strike of Local 65 on March 20, less his net earningsduring such period;-,(j)Post immediately in conspicuous places in its Long Island Cityplant and maintain for a period 'of at least sixty (60) consecutive days 620DECISIONS, OF NATIONAL LABOR RELATIONS BOARDfrom the date of 'posting; notices to 'its employees stating : (1) that'the respondent will-, not engage, in the conduct from which -it is or-dered to cease and desist in paragraphs 1 (a), (b), and (c) of thisOrder; (2) that the respondent will take the affirmative action set out(g), (h)., and (i) of thisin paragraphs 2 (a), (b), (c), (d); (e), (f),Order; and (3) that' the respondent's employees are free to become-and remain members of United Wholesale & W6relhbuse, Employeesof, New York, Local 65, affiliated with the Congress of Industrial Or-ganizations, or any other labor organization, and that the respondentwill not discriminate against any employee because of his member-ship or activity in such organization;(k)Notify th'e Regional Director for the Second Region in writ-ing, within ten (10) days from the date of this Order, what steps the.respondent has taken to comply herewith.AND IT is FIIRTHEB ORDERED that the complaint, insofar as it allegesthat the respondent discriminated against Joaquin Candenado onMarch 13,1941, W. Koprowski, R. Willey, and Nick Varriale on March14, 1941, and Benjamin Migdalski, Stella Stevens, and Herman Riveraon March 20, 1941, be,-and it hereby is, dismissed.AND IT Is FURTHER ORDERED that the complaint, insofar as italleges that the respondent violated Section 8 (5) of the Act.andSection 8 (1) of the Act with respect to assistance and support grantedby the respondent to International Brotherhood, of Pulp, Sulphite &Paper Mill Workers, U. S. Corrugated Workers Union, Local 444,affiliated with the American Federation of Labor, be, and it hereby is,di,,Harry NiemiHenry RodriquezHarry BrownMargaret' MattisAnn FreedmanStephenia KostysinAida CutiStella StevensBenjamin MigdalskiAl CicoleseFrank SevillaJoseph KershisJulius FriedlanderThomas VitelloEdward IngramJerry RomanelliSCHEDULE AIgnatz MigdalskiTeddy MigdalskiBarney LandsbergMichael 'RichterRalph FelicianoSam KinstlerJoseph M. ValentineFrank YandoliHerman G. Rivera..Joaquin CandanadoCharles MartinEstelle NartowiczChester KierzakLouis MartinezPaul ZayatzStephen, Arvay Paul CianciBenny BitelIsaac CardonaJack CantonS. CandarelliJacob NannNATIONAL CONTAINER CORPORATIONDavid BiskinWalter MillerFrank RodriquezJ. IngramRose RisiAnn TannacoreSCHEDULE BBarney LandsbergBenny BitelChester KieszahDavid Roth',Tom VitelloJohn ShavelPaul CianciSam KinstlerJoseph Kershis,Mathew MieszkowskiBen KnopkaBernard HerrJohn OstrowskiFred' KorzinskiCasimir StrzeleckiRaymond McCarthyHenry KoszakiewiczeL